Exhibit 10.5

 

* Original agreement is executed in French. This document has been translated to
English.

 

IN THE YEAR TWO THOUSAND THREE

On

 

Atty. Antoine DESVAUX, Notary of the Société Civile Professionnelle “Richard
CARREYN, Jean-Pierre FOUCAULT, François GIRARD, Antoine DESVAUX”, Holder of a
Notary’s Office in ANGERS, at 14 allée du Haras,

 

With the participation of:

 

  • Atty. Jean-Pierre BIGOT, Notary in PARIS, at 3 rue de Turbigo, Counsel to
the Company CMCIC LEASE,

 

  • Atty. Pierre MENANTEAU, Notary in NANTES, Counsel for the Lessee,

 

Received this document in duly certified form,

 

BY AND BETWEEN;

 

1°/ The Company known as “NATIOCREDIMURS SOCIETE EN NOM COLLECTIF”, Partnership,
capitalized at 22,800,000 Euros, with headquarters in PUTEAUX (Hauts de Seine)
Immeuble “Le Métropole”, 46/52 Rue Arago, identified by SIREN number 332199462
and recorded in the Trade and Companies Registry of NANTERRE.

 

With a permanent license as a Credit Establishment – Financial Company, as shown
by a decision of the Credit Establishments Committee dated March 20, 1985, in
PARIS, and a letter from the BANQUE DE FRANCE dated May 9, 1985.

 

Represented by:

 

Mr. Thierry CHALOT, Jurist, domiciled in PUTEAUX, Immeuble le Métropole, 46/52
rue Arago, Acting by reason of the powers conferred on him by Mr. Jean OLIVIE,
Assistant General Manager of the Company BNP PARIBAS LEASE GROUP, domiciled in
PUTEAUX (Hauts de Seine), 46/52, rue Arago, under the terms of a duly certified
power of attorney received by Atty. Pascal DUFOUR, Notary in PARIS, on December
11, 2002.

 

Mr. OLIVIE acting by reason of the powers conferred upon him, including the
right of substitution, by Mr. Frédéric LAVENIR, Director and General Manager of
the Company BNP PARIBAS LEASE GROUP, under the terms of a power of attorney
dated December 11, 2002, in the records of Atty. Pascal DUFOUR, above-named
Notary.

 

In which power of attorney, Mr. LAVENIR himself acted in his position as General
Manager of the Corporation known as “BNP PARIBAS LEASE GROUP”, capitalized at
284,314,032 Euros, with headquarters in PUTEAUX (Hauts de Seine) at Immeuble “Le
Métropole”, 46/52 Rue Arago, identified under number 632 017 513 of the Trade
and Companies Registry of NANTERRE; appointed to said position under the terms
of a resolution of said Board of Directors dated September 12, 2002, a certified
copy of which Minutes is appended to the document containing the delegation of
powers by Mr. LAVENIR to Mr. OLIVIE, cited above.

 

It is hereby specified that, under the terms of a resolution dated May 23, 2002,
in implementation of a resolution of the General Meeting of said Company on May
23, 2002, and in conformity with the Provisions of Law No. 2001-420 of May 15,
2001, related to the new economic



--------------------------------------------------------------------------------

regulations, the Board of Directors of said Company opted to cause the General
Management of the Company to be exercised through the General Manager, the
latter having been invested with the broadest powers to act on behalf of the
Company under all circumstances.

 

The certified copies of the minutes of the resolutions of the Board of Directors
of the company BNP PARIBAS LEASE GROUP dated September 12, 2002, and May 23,
2002, as well as a certified true extract of the General Meeting of May 23,
2002, are appended to the above-cited document containing a delegation of powers
by Mr. LAVENIR to Mr. OLIVIE.

 

The Company “BNP PARIBAS LEASE GROUP”, in its position as manager of the Company
“NATIOCREDIMURS SOCIETE EN NOM COLLECTIF”, as shown by the General Meeting of
September 30, 2002, a certified true copy of the minutes whereof is appended to
the document containing the delegation of the above-mentioned powers.

 

2°/ The Company known as “CMCIC LEASE” corporation, capitalized at 9,840,000.00
€, with headquarters in PARIS, at 48 rue des Petits Champs, identified with
SIREN number 332 778 224 and recorded in the Trade and Companies Registry of
PARIS.

 

Originally formed under the name “FINANCIERE GAILLON’, and having taken its
current name under the terms of a Special General Meeting of the Stockholders of
December 1, 2000, a certified true copy of the minutes whereof is appended,
after notation, to the record of a document received by Atty. BIGOT, Notary in
PARIS, on January 24, 2001.

 

Represented by:

 

++++,

 

Acting in the position of Agent for Mr. Stéphane HALGAN, President of the
Company, domiciled in PARIS, at 48 rue des Petits Champs, by reason of the
powers conferred on him under the terms of a private instrument issued in PARIS,
on ++++, the original whereof is appended to these presents, after notation.

 

Mr. HALGAN having acted as Chair of the Board of Directors of the Company CMCIC
LEASE, appointed to this position under the terms of a resolution of the Board
of Directors dated April 27, 1991, and reappointed to this position under the
terms of a resolution of the Board of Directors dated May 30, 1997.

 

The Companies NATIOCREDIMURS and CMCIC LEASE, known uniformly in the remainder
of the contract as ”THE LESSOR”,

 

And acting indivisibly in the following proportions:

 

  • NATIOCREDIMURS for 70 %

 

  • CMCIC LEASE for 30 %

 

under the leadership of NATIOCREDIMURS.

 

- Page No. 2 -



--------------------------------------------------------------------------------

AS PARTY OF THE FIRST PART,

 

The Company known as “LYDALL THERMIQUE ACCOUSTIQUE”, simplified stock company,
capitalized at 10,000,000.00 €, with headquarters in SAINT RIVALAIN 56310
MELRAND, identified with SIREN Number 444 633 309 and recorded in the Trade and
Companies Registry of LORIENT.

 

Represented by:

 

Mr. Jean-Philippe LACROIX, domiciled in ORVAULT (44700), at 26 rue Emmanuel
Chabier,

 

Acting by reason of the powers delegated to him by Mr. Bertrand PLOQUIN,
President, domiciled at the headquarters of the company LYDALL THERMIQUE
ACOUSTIQUE, under the terms of private instruments issued in SAINT NAZAIRE on
December 15, 2003, and in COLOGNE on December 17, 2003, the originals whereof
are attached and appended to these presents, after notation.

 

Said Mr. PLOQUIN is himself acting in his position as President of SAS LYDALL
THERMIQUE ACOUSTIQUE, appointed to this position under the terms of Article 29
of the Charter of said Company,

 

And specially authorized for purposes hereof by reason of the resolution of the
single stockholder in SAS LYDALL THERMIQUE ACOUSTIQUE, dated November 25, 2003,
the minutes whereof shall be attached and appended to these presents, after
notation.

 

Hereinafter known as The Lessee.

 

AS PARTY OF THE SECOND PART

 

Who, in their above-cited positions, prior to these presents, set forth the
following:

 

PRELIMINARY DECLARATION

TRANSFER OF RISKS TO LESSEE

 

Lessee, which took the initiative of the investment in the building described
below, of which it defined or accepted all of the technical characteristics, and
of which it will be the sole user, and of which it will become the owner if it
so desires at the end of the contract, acknowledges that the role of Lessor is
limited in this transaction to ensuring, under the conditions agreed upon
hereinafter, the real estate lease financing for this investment.

 

Under these conditions, and although ownership of the real estate will legally
devolve on Lessor for the term of the financing, it seems legitimate for Lessee
to assume all risks and obligations of whatever type, even resulting from force
majeure, that would be incumbent, under common law, on the builder or the owner
of the goods.

 

The present agreement is entered into under the benefit of this preliminary
declaration, to which reference should be made at all times to justify, to the
extent necessary, the distribution among the parties of the expenses,
obligations and risks and in order to interpret their common intention under
which this contract was entered into.

 

- Page No. 3 -



--------------------------------------------------------------------------------

DECLARE:

 

- I -

REQUEST FOR LEASE

 

Lessee has requested that Lessor provide assistance to it in the form of real
estate lease financing, within the framework of Articles L313-7 et seq. of the
Code Monétaire et Financier [Monetary and Financial Code] and subsequent texts,

 

  • For the purchase of land located in SAINT NAZAIRE (Loire Atlantique), at the
corner of rues Thomas Edison and Alfred Kastler

 

  • For the purchase expenses

 

  • And the construction of a building for industrial use.

 

- II -

PURCHASE OF THE LAND

 

To carry out the present lease transaction, Lessor has, on this day, before
Atty. GALLOT-LE-GRAND, Notary in SAINT NAZAIRE, purchased the land in question
which belonged to SOCIETE NAZAIRIENNE DE DEVELOPPEMENT,

 

Lessee participated in this act of acquisition.

 

- III -

BUILDING PERMIT - INSURANCE

 

A building permit was obtained in accordance with the order of the Mayor of
SAINT NAZAIRE, dated July 7, 2003, under No. 04418403T1140,

 

This permit was posted in conformity with the law, both at City Hall and on the
land, as shown by the record of posting prepared by Atty. Jean-Hervé TRETOUT,
Bailiff in SAINT NAZAIRE, on July 11, 2003,

 

LESSEE declares that this permit has not, to date, been subject to any
notification of remedies, which is confirmed by a certificate issued by the City
Hall of SAINT NAZAIRE, dated November 19, 2003.

 

Lessee declares, in conformity with the provisions of Law No. 78-12 of January
4, 1978, that it signed the following insurance contracts with the Compagnie
M.M.A COVEA Risks, 19 -22 allée de l’Europe in CLICHY (92), through its broker
FILHET-ALLARD & Cie in PARIS, 62 rue de Miromesnil, i.e.:

 

  • assurance dommages-ouvrage [10 year builder’s and contractor’s liability
insurance]

 

  • developer’s insurance according to Policy Reference No. 03.011937

 

  • contractor’s comprehensive insurance according to Policy No. 12.784.822

 

- Page No. 4 -



--------------------------------------------------------------------------------

As shown by a certificate from the company FILHET-ALLARD & Cie, dated November
26, 2003.

 

- IV -

INVESTMENT

 

The amount of the investment is valued at the sum of SIX MILLION THREE HUNDRED
EIGHTY THOUSAND EUROS NET OF TAXES (6,380,000.00 € NET OF TAXES), itemized as
follows:

 

•      Purchase Price

   496,930.40 € net of taxes

•      Purchase Expenses

   6,596.84 € net of taxes

•      Construction Cost

   5,876,472.76 € net of taxes

•      Total

   6,380,000.00 € net of taxes

 

Any disbursements exceeding the ceiling of 6,380,000.00 € net of taxes shall be
paid by Lessee, which shall take into consideration, in particular, the work
that cannot be financed by a real estate lease.

 

- V -

 

Bearing in mind the particular nature of real estate lease transactions and the
fact that Lessor’s participation was requested by Lessee in a real estate
program defined by it to meet its own needs, it is specified:

 

  • That Lessee has personally seen to and shall personally see to obtaining all
administrative authorizations, in particular concerning improvements,
occupation, use or others related to the premises;

 

  • And that all risks related to the nature of the acquisition of said goods
(even in the case of acts of God or force majeure) are to be borne by Lessee.

 

In no case shall Lessor be held liable for these purposes.

 

- VI -

INSTALLATIONS CLASSIFIED FOR THE PROTECTION OF THE ENVIRONMENT

 

The parties declare that they are well acquainted with Law No. 75-633 of July
15, 1975, Law No. 76-663 of July 19, 1976 (particularly Article 8-1 thereof) and
Law No. 92-646 of July 13, 1992 (particularly Article 6 thereof) related to
installations classified for the protection of the environment.

 

For purposes of this regulation, LESSOR declares that it agrees to be personally
liable, at its own risk, for all disturbances and nuisances that may result from
its activity and the violation of the provisions of the above-cited laws.

 

LESSOR’s activity is subject to the environmental protection regulations and a
statement to this effect has been made to the Prefecture of LOIRE-ATLANTIQUE,
dated May 28, 2003, for which a receipt was issued on June 30, 2003.

 

- Page No. 5 -



--------------------------------------------------------------------------------

- VII -

 

Lessee agrees to the pre-rental and rental conditions proposed by Lessor.

 

This instrument determines the general and special conditions under which Lessor
proposes to procure for Lessee, first the enjoyment as tenant and then
eventually the ownership if Lessee wishes to acquire the building described
below.

 

NOW, THEREFORE, the following is stipulated and agreed to:

 

C O N T E N TS

 

The conventions appear as follows:

 

PRELIMINARY CONVENTIONS

Article 1    -    Lessor’s Undertakings Article 2    -    Lessee’s Undertakings
Article 3    -    Pre-rentals Article 4    -    Insurance During Construction
Article 5    -    Work Management Article 6    -    Payment for the Amount of
Work Article 7    -    End of Work Article 8    -    Compliance Certificate

TITLE I - GENERAL RENTAL CONDITIONS

A

   -    Object and Designation

B

   -    Use of the Premises

C

   -    Duration

D

   -    Charges and Conditions

E

   -    Insurance     

1°)

   Taking out Policies Concerning the Container     

2°)

   Taking out Policies Concerning the Content     

3°)

   Various Provisions     

4°)

   Loss

F

   -    Transfer     

1°)

   By Lessee     

2°)

   By Lessor

G

   -    Sublets, Management, Occupancy

H

   -    Pledge

I

   -    Rental

J

   -    Indexation

K

   -    Cancellation at Lessee’s Request

L

   -    Cancellation at Lessor’s Request

M

   -    Lease Right or VAT Option

N

   -    Expropriation and Requisition

TITLE II - UNILATERAL PROMISE TO SELL

O

   -    Promise to Sell

P

   -    Early Option Exercise

Q

   -    Evacuation of the Premises at the Time of Lease Expiration

R

   -    Possible Regularisation of the VAT Deduction

 

- Page No. 6 -



--------------------------------------------------------------------------------

TITLE III - SPECIAL CONDITIONS

 

TITLE IV - VARIOUS PROVISIONS

 

PRELIMINARY CONVENTIONS

 

ARTICLE 1 – LESSOR’S UNDERTAKINGS

 

As long as the lessee respects the obligations laid down in the present
contract, the lessor undertakes to do the following, at the lessee’s explicit
request and in response to its indications:

 

  • realise and/or have others realise, under the conditions set forth below,
and finance the property project described in the premises.

 

  • rent the said property complex to the lessee, within the framework of a
leasing transaction in accordance with articles L 313-7 et seq. of the Monetary
and Financial Code, and (with) the subsequent texts.

 

The ceiling on the financing granted by the lessor is set in the Special
Conditions. Any overrun will be for the lessee’s account, the elements or parts
of elements that the latter finances becoming, by accession and without any
indemnity, the property of the lessor, as of the time they are incorporated into
the whole.

 

The lessor shall not make any payment before it becomes, by means of a notarised
document, the owner of the land parcel on which the construction is to be put
up, or the holder of a real property right to the said land parcel.

 

ARTICLE 2 – LESSEE’S UNDERTAKINGS

 

In view of the particular nature of the property leasing operations and of the
fact that the lessor’s intervention was requested by the lessee in connection
with a property programme defined by it in order to satisfy its own needs, the
lessee undertakes to do the following:

 

  • to obtain all required administrative authorisations for use of the land
parcel and for the contemplated construction, and, if need be, to have them
transferred to the lessor’s name; to make sure that all formalities required in
this connection have indeed been carried out and to prove this to the lessor by
delivery of any documents, this before reimbursement for any payments already
made by the lessee or signature by the lessor of any undertaking resulting from
the present contract;

 

  • to intervene in connection with the acquisition document regarding the land
parcel and/or the real property, or in connection with any other document
granting a real property right to the lessor, to offer a commitment to respect
the conditions of the said contract, whether it be a question of administrative
or particular requirements or of obligations resulting from the general or
special specifications, conventions, etc., this both during the construction
period and until the end of the leasing arrangement;

 

- Page No. 7 -



--------------------------------------------------------------------------------

  • to bear, alone, all of the risks relating to the nature and acquisition of
the land parcel, as well as the factual risks of/or borne by the construction
(even in case of an act of God or of force majeure) normally assumed by the
project owner, this as an exception to any legal provisions to the contrary;

 

  • to execute or to have others execute the totality of the work planned for
the construction on its own responsibility, but to the exclusion of any property
promotion contract, within the framework of the general descriptive estimate and
of the estimates, for which it shall have to have received the lessor’s approval
in advance, so that the lessor simply needs to pay the invoices and the
statements or to reimburse the invoices paid for beforehand by the lessee;

 

To that end, the lessor delegates to the lessee, which accepts, all of the
charges and obligations of Project Owner, and grants an irrevocable mandate to
it to have the contemplated construction carried out by leading, guiding,
coordinating and supervising, until completion, all of the operations necessary
for such realisation.

 

ARTICLE 3 – PRE-RENTALS

 

The lessee shall pay the following to the lessor as pre-rentals, until the date
of taking possession of the premises:

 

  • a commitment fee, payable in advance and set in the Special Conditions. The
said fee shall be calculated on the anticipated amount of the investment
excluding taxes, this starting on the date specified in the Special Conditions;

 

  • at the end of the calendar quarter-year and for that quarter, interest
calculated pro rata temporis and the amount of the sums actually disbursed,
including taxes, at the rate set in the Special Conditions, it being specified,
however, that the amount corresponding to VAT included in the said payments
shall be deducted from the calculation base at the end of a recovery period
defined in the Special Conditions.

 

The said pre-rentals shall be settled by a withdrawal notice issued by the
lessor for the bank account indicated in the Special Conditions.

 

It is explicitly agreed between the parties, and in the light of the option
formulated in Title III – Special Conditions, that the pre-rentals shall be
increased by VAT or by the lease right and by any other tax that might
supplement it or replace it.

 

In case of non-payment at due date of an instalment of the pre-rentals or of
non-reimbursement at first request for any other amount paid by the lessor in
connection with the charges on the real property, the property taxes and other
items, the lessee, without any need for advance warning, shall have to pay
lateness interest on the unpaid amounts, calculated at the interest rate of
pre-rentals increased by 4%, starting on the day of payability, any month begun
being counted as a full month.

 

ARTICLE 4 – INSURANCE DURING CONSTRUCTION

 

The lessee shall have to see to it that the architects and contractors taking
part in construction have taken out appropriate and sufficient insurance to
cover all types of liability that they incur, and shall have to prove this to
the lessor.

 

Furthermore, in order to cover the risks connected with execution of the
construction work on behalf of the lessor by the lessee, as Delegated Project
Owner, the following policies shall be taken out through the Lessor’s Consulting
Insurer, as stated below in the Special Conditions:

 

- Page No. 8 -



--------------------------------------------------------------------------------

SOCIETE A.O.N.

45 Avenue KLEBER

92697 LEVALLOIS PERRET CEDEX

 

A – “JOB SITE COMPREHENSIVE” POLICIES

 

  a) The purpose of this policy is to cover the material damage affecting the
structure during the period of the work, the damage affecting the existing
situation, the financial losses if any and various expenses and fees, as well as
to cover the real property for its new value, the fees of experts and the LESSOR
or the LESSEE’s liability, with respect to the risks connected with fire or
explosion, and CIVIL LIABILITY for guaranteeing claims that might be filed by
injured third parties against the LESSOR and the LESSEE following accidental
damage originating in the construction work, this to the extent of coverage
amounts compatible with the nature of the work performed and, as a minimum, for
the duration of the work.

 

  b) As of the time of signature of the present contract, the LESSOR’s
consulting insurer shall contact the LESSEE, which undertakes to inform it,
holding nothing back, about all elements needed for development of the said
policy, as well as all elements tending to modify the risk during the job site.
The LESSEE undertakes to assume all obligations generally incumbent on the
insured.

 

  A copy of the said policy shall be delivered to the LESSEE.

 

  c) The LESSEE undertakes to allow the LESSOR’s consulting insurer to make any
verification at any time of the risks required for development of and follow-up
on the said policy, and to supply the LESSOR with the date of the end of the
work as well as the definitive amount of the said work, the purpose of the said
amount being to calculate the definitive premium after deduction of the
provisional premium due at the time of taking out the policy.

 

  d) The LESSEE undertakes to report any loss within the periods required under
the policy and to provide all invoices and documents demanded by the insurer.

 

  e) In case of loss, the LESSOR shall collect the indemnity or indemnities paid
by the insurer which will be intended for reconstruction of the affected
structure.

 

In case the said indemnity is insufficient, the lessee shall have to pay the
entire additional cost of the reconstruction work.

 

B – “STRUCTURAL DAMAGE” POLICY

 

  a) The LESSOR, as owner and as principal Project Owner, shall take out a
“STRUCTURAL DAMAGE” policy both in its own name and on its own behalf and in the
name and on behalf of the LESSEE, pursuant to the requirements laid down in Law
No. 78.12 of 4 January 1978, reforming construction insurance.

 

  b) The purpose of the said insurance policy is to guarantee payment of the
work involved in repairing damage, even as resulting from a soil defect or of
the type of the ones for which constructors are responsible in the meaning of
Article 1792-1 of the Civil Code, as well as manufacturers, importers or
technical inspectors, if the said damage:

 

  • compromises the solidity of the structure,

 

  • make the structure unsuitable for its purpose,

 

  • affects the inseparable equipment elements of the viability structures, of
the foundations, of the enclosure or of the roofing in the meaning of Article
1792-2 of the Civil Code, making the structure unsuitable for its purpose.

 

- Page No. 9 -



--------------------------------------------------------------------------------

The said policy also covers the damage affecting the equipment elements of the
construction and which do not make the structure unsuitable for its purpose,
this for a period of two years starting with the time of acceptance.

 

It also includes coverage of the consequential immaterial damage.

 

The said insurance policy, taken out as of the beginning of the job, shall cover
the Project Owner as well as all successive owners for a duration of ten years
starting with the time of acceptance of the structure.

 

  c) As of the time of signature of the present contract, the LESSOR’s
consulting insurer shall contact the LESSEE, which undertakes to provide it with
all elements and documents needed for taking out the said policy.

 

  d) A copy of the said policy shall be delivered to the LESSEE, which
undertakes to provide the insurer with all elements tending to modify the risk,
and to assume all obligations generally incumbent on the insured.

 

  e) The LESSEE undertakes to allow the LESSOR’s insurer to make, at any time,
any technical inspection of the risk required for development and follow-up on
the said insurance, and to inform the LESSOR and its insurer of the date of
acceptance of the structure as well as of the definitive amount of the accounts,
the purpose of the said amount being to calculate the definitive premium, after
deduction of the provisional premium due at the time of conclusion of the
contract.

 

  f) In case of a loss, the LESSEE undertakes to report it, within the period
indicated in the policy, to the LESSOR and to its insurer, and to provide any
document necessary for settling the claim (insurance attestations, description
of the work, drawings, etc.).

 

C – POLICY COVERING “LEGAL LIABILITY OF CONSTRUCTORS NOT REALISERS”

 

The Lessor, as Project Owner, shall take out an insurance policy both in its own
behalf and on behalf of the LESSEE called “LEGAL LIABILITY OF CONSTRUCTORS NOT
REALISERS”, aimed at covering their ten-year liability.

 

Payment of the premiums corresponding to the above insurance and constituting
accessories to the construction cost shall be made by the LESSOR and shall be
included in the investment cost, within the limits of the global amount
specified in the Special Conditions.

 

If the said amount has already been reached, the LESSEE undertakes to pay the
resulting excess directly or to reimburse the LESSOR for it within two weeks
following its request.

 

The premium rates applicable to the above-mentioned policies as well as the
scope of the coverage depend on the technical inspection made of the REAL
PROPERTY during construction by an approved technical inspection office.

 

The LESSOR shall request the intervention of the inspection office of its
choice, which shall have the assignment of checking the design of the structure
and the execution of the work as the constructions are put up. The said
inspection shall be of at least type L.

 

In case of intervention with respect to the existing structures, a type E
inspection is mandatory.

 

Payment of the expenses connected with performance of the inspection assignment
constituting accessories to the construction cost shall be made by the LESSOR
and shall be included in the investment cost, within the limits of the global
amount specified in the special conditions.

 

- Page No. 10 -



--------------------------------------------------------------------------------

If the said amount has already been reached, the LESSEE undertakes to pay the
resulting excess directly or to reimburse the LESSOR for it within two weeks
following its request.

 

The LESSOR shall not make any disbursement applying to constructed real
properties or to construction work in case SOCIETE AON CONSEIL ET COURTAGE
cannot obtain the documents from the LESSEE needed for development of the file
making provisional conclusion of the above-mentioned insurance possible.

 

ARTICLE 5 – WORK MANAGEMENT

 

The date on which the work is to begin is laid down in the Special Conditions.

 

The work relating to land development, if any, and the work relating to
construction shall be carried out on behalf of the lessor under the direction
and on the responsibility of the lessee, pursuant to the plans and descriptive
and other estimates by trade that, as submitted by the latter, have been
accepted by the lessor, which shall receive a certified copy of the contracts
and conventions concluded with the contractors and the architects, design
offices, etc. A copy of each of the said documents, paired with an anticipated
work schedule, the payments schedule and any indications useful for enabling the
lessor to monitor the progress of construction and to check on the expenditures
at any time shall have to be delivered to it before signature of the document
enabling it to use the land parcel.

 

The lessee, the delegated Project Owner, shall require the contractors using
subcontracting, in toto or in part, to first obtain acceptance in writing by
each subcontractor and approval of the payment conditions by the lessor, the
Project Owner.

 

It shall be up to the lessee, on its sole responsibility, to see to observance
of the legal provisions relative to subcontracting, making sure, in particular,
that security is provided for a subcontractor not benefiting from a payment
delegation, in such a way that the lessor cannot be disturbed or be the object
of proceedings in this connection.

 

The lessor’s disbursements are conditional on observance of the provisions of
Law No. 75-1334 of 31 December 1975, as modified on 6 January 1986, and on its
application texts.

 

At the same the lessee shall inform the lessor of the name of the architect, of
the name or business name of the contractors as well as of their subcontractors.
It shall have to see to the execution, at its own expense and by an approved
inspection office, of the technical inspection, both during and at the end of
the work, and communicate the reports concerning the said inspections to the
lessor, as soon as they are received.

 

ARTICLE 6 – PAYMENT OF THE AMOUNT OF THE WORK

 

Every month the lessee is to submit to the lessor, paired, on one hand, with its
seal and signature under the indication “Payable” and supported, on the other
hand, by the architect’s signature, the statements, contractor invoices, and
statements of fees, established in the lessor’s name, pursuant to the
instructions to be given by it.

 

After collating, the lessor shall make cash payment of the statements, invoices
and statements of fees that will have been presented to it under the conditions
laid down above.

 

The agreements concluded by the lessee with the contractors shall have to
provide that the guarantee withholding shall be replaced, pursuant to the
provisions of Article 2 of Law No. 71-584 of 16 July 1971, by a joint guarantee
issued by the contractor’s banker, established in accordance with

 

- Page No. 11 -



--------------------------------------------------------------------------------

the model to be delivered to the lessee. The guarantees established to the
benefit of the lessor shall nevertheless, by agreement with the lessee, be
managed by the latter, which shall see to delivery thereof, shall pronounce any
reserves and shall grant any withdrawals.

 

ARTICLE 7 – END OF WORK

 

The date set forth completion of the work is indicated in the Special
Conditions.

 

In case, because of unexpected delays, the work is not completed on the
indicated date, the lessor shall be entitled to grant a period for completion
the duration of which is set in the Special Conditions. The conditions regarding
interest to be paid in connection with the pre-rentals during the said period
are also specified therein.

 

The acceptance reports shall be signed by the lessee, which undertakes to send
them to the lessor.

 

The declaration of completion shall be signed by the lessee as delegated project
owner and shall be forwarded to the administration within the permissible
period. It shall have to prove this to the lessor.

 

ARTICLE 8 – COMPLIANCE CERTIFICATE AND FILE CONCERNING LATER WORK ON THE
STRUCTURE

 

The lessee shall provide the lessor with the compliance certificate within one
month following the time of its issue.

 

If the said compliance certificate is not obtained within a period of two years
starting with the time of delivery of the constructions, the lessor shall be
entitled, if it so wishes, to apply the cancellation clause stipulated in
section L of the General Conditions.

 

In this case, the rentals that have been paid or are still due representing the
counterpart to availability of the premises as well as the pre-rentals that have
been paid or are still due shall be the lessor’s property.

 

The lessee undertakes to do the following:

 

• to carry out at its own expense, without any recourse against the lessor, any
work and transformations that might be required by the administrative authority
in case of construction not conforming to the building permit and/or the city
planning rules and regulations in effect, or which might be required by the
administration with a view to issue of the compliance certificate:

 

• to explicitly warrant the lessor for reimbursement for any amounts or
penalties that the latter might owe because of construction of the property
complex that is the object of the present leasing arrangement and not conforming
to the building permit;

 

• to see personally to the said situation and to warrant the lessor against any
trouble or prejudice in this connection.

 

For application of Article R238-8 of the Labour Code, the lessee declares that
the real property that is the object of these presents will be put up within the
framework of a construction operation within the field of application of Law No.
93-1418 of 31 December 1993.

 

- Page No. 12 -



--------------------------------------------------------------------------------

Hence the lessee undertakes to see to establishment of the file concerning later
work on the structure mentioned in Article L 235-15 of the Labour Code.

 

It undertakes to provide the lessor with a copy of the file concerning later
work on the structure within five months following completion of the
constructions.

 

TITLE I

GENERAL RENTAL CONDITIONS

 

A – OBJECT AND DESIGNATION

 

The lessor leases and rents, pursuant to Articles L 313-7 et seq. of the
Monetary and Financial Code and to the subsequent texts, and particularly
Article 57 of the Law of 4 February 1995 relative to property leasing, to the
lessee, a fact accepted in its behalf by its representative,

 

the real property designated in detail below as it will exist after completion
of the constructions, namely:

 

Designation

 

SAINT NAZAIRE

 

At the corner of rues Thomas Edison and Alfred Kastler

 

1 – A parcel of land for development, registered:

 

SECTION

--------------------------------------------------------------------------------

   NO.


--------------------------------------------------------------------------------

  

LOCATION OR STREET

--------------------------------------------------------------------------------

   CONTENTS


--------------------------------------------------------------------------------

         HECTARES


--------------------------------------------------------------------------------

   ARES


--------------------------------------------------------------------------------

   CENTIARES


--------------------------------------------------------------------------------

HO

   926    INDUSTRIAL ZONE OF BRAIS    00    16    96

HO

   927    INDUSTRIAL ZONE OF BRAIS    03    90    36

TOTAL

   04    90    36

 

Which parcel shall benefit from a SHON [Pre-Development Net Area] of 20,000 m2,
as shown by the map drawn up by the Cabinet COUDELO – CAUDAL, Expert Surveyors
in SAINT NAZAIRE on May 21, 2003.

 

2 – And the constructions to be put up and which, after completion, shall
include the following:

 

B – USE OF THE PREMISES

 

For the entire duration of the leasing contract, the lessee shall be entitled to
assign the rented properties only for the use indicated in Title III of the
present contract, and it undertakes to comply with this requirement.

 

The said use may not be the object of any change without the lessor’s written
and explicit approval. The lessor may not be held liable in any case if the
lessee violates the said use rule. The consequences of such a violation shall be
for the lessee’s account alone.

 

C – DURATION

 

The present lease is granted and accepted for a number of entire and consecutive
years. The effective date and the number of years are laid down in Title III.

 

- Page No. 13 -



--------------------------------------------------------------------------------

D – CHARGES AND CONDITIONS

 

The present lease is also granted and accepted subject to the following general
charges and conditions, which the lessor undertakes to execute and perform,
namely:

 

1°) The lessee shall take the rented premises as is on the day of taking
possession, without being entitled to require the lessor to make any
improvements or any repairs at any time and of any kind whatsoever.

 

2°) If the lessor so wishes, an inventory shall be drawn up at the lessee’s
expense in the parties’ presence within one month following the taking of
possession.

 

The lessee agrees not to file any action against the lessor in connection with
cases of poor workmanship, defects or faults, whether apparent or hidden, even
if they prevent use of the rented premises, and it shall not be entitled to
claim any reduction of rental or any indemnities.

 

Hence the lessee undertakes to inform the lessor, within one month after
determination of their existence, about any faults or shortcomings that it might
detect in the construction.

 

The lessee may, moreover, pursue any recourse within the framework of the
construction against the companies, particularly through the insurer, within the
framework of the Structural Damages insurance.

 

Furthermore the lessee shall not be entitled to file any action against the
lessor in case of damage due to fire or explosion, water damage, or any
circumstance damaging the rented properties, in case of total or partial halt to
its activity caused by material or immaterial damage, whatever the reason for
such damage may be.

 

No indemnity may be demanded from the lessor due to loss of possession,
operating losses or direct or indirect prejudice of any nature whatsoever.

 

3°) During the life of the lease, the lessee shall carry out, at its own
expense, all work relating to maintenance, reconditioning and replacement of any
kind, including the enclosures, closings, iron and other curtains, parquet
flooring, tiling, locksmith work, plumbing, joinery, sanitary devices, etc., the
present list taken only as indicative and not exhaustive, but also the major
repairs as defined under Article 606 of the Civil Code, so that the whole is
always in good condition, clear of any deterioration or impairment of any kind,
with the exception of normal wear and tear on the building.

 

The lessee shall allow the lessor to see to performance at the lessee’s account,
on the rented premises, of any repair work that might prove necessary pursuant
to administrative or judicial orders, because of its shortcoming, all this
without being entitled to claim any indemnity or reduction of the rental, the
lessee explicitly waiving the benefit of the provisions of Article 1724,
Paragraph two, of the Civil Code.

 

4°) The lessee shall not be entitled to make any substantial change as regards
layout, any opening in the walls or any modification requiring the issuing of an
administrative authorization on the rented premises without the lessor’s
explicit consent. In any event, any work that the lessee has performed shall be
performed on its sole responsibility and at its sole expense and risk. In case
the work affects the framework, it shall be subject to supervision by the
lessor’s architect, whose fees (“vacations”) shall be paid by the lessee. The
said architect shall be responsible in particular for determining whether the
work performed harms the appearance and the solidity of the real property and
reduces its value.

 

- Page No. 14 -



--------------------------------------------------------------------------------

The lessee also undertakes not to place loads on the floors beyond the
acceptable limits, as set after a verification by a specialised office or
entity, whose expenses and fees shall be for the lessee’s account.

 

5°) The lessee shall leave all installations, increases and embellishments, with
the exception of the equipment or material intended for operations, in good
condition and without any indemnity, at the time of its departure, for any
reason whatsoever, and particularly due to the expiration of the lease or to
early cancellation, unless the lessor demands reconditioning of all or part of
the premises to restore them to their condition on the effective date of the
present lease, in view of the modifications explicitly authorised by the lessor.

 

In addition, the lessor reserves its choice between physical execution of the
necessary work or an indemnity representing the costs thereof, which indemnity
shall constitute a secured claim, in the same way as the rental. The
reestablishment work, if it is to take place, shall be carried out under the
supervision of the lessor’s architect, at the lessee’s expense.

 

All work performed during the lease, in any connection whatsoever, shall have to
be the object of insurance covering the liability resulting therefrom.

 

6°) The lessee shall have to allow the lessor or any persons it might delegate,
after receiving notice thereof, and subject to a notice period of three weeks,
to enjoy unrestricted access to the rented premises, whenever the lessor so
wishes, in order to judge their condition.

 

However, with regard to the activity performed by the LYDALL Company, the person
who wishes to visit the premises will have to sign a confidentiality agreement
prior thereto.

 

7°) N/A

 

8°) In view of the particular nature of the present contract, the lessee shall
bear all obligations relative to rental of the real properties generally
incumbent on the lessor, as well as the personal contributions on movables,
professional taxes, or of the ones that might be substituted for them, the
levies of all kinds, including the annual tax on offices, household waste,
sewerage, sweeping, or all of the ones that might replace them or be added
thereto, so that the lessor is never disturbed or the object of proceedings in
this connection.

 

It shall pay, informing the lessor, or shall reimburse it at first request for
all taxes, particularly property taxes, contributions and any charge to which
the rented premises or the rental itself might be subject, so that in any event,
the rental set below is received net of all real charges of any nature
whatsoever, to the sole exclusion of the taxes that might encumber the income
from the rental, which are and shall remain for the lessor’s account. The
reimbursement or payment of the said charges by the lessee shall have to be done
in the form of an additional rental.

 

The lessee alone shall bear and shall also be responsible for the consequences
of any errors, insufficiencies or omissions in declarations that might be
attributable to it and which might be harmful to the lessor.

 

9°) The lessee, the final debtor in connection with taxes, levies and charges
encumbering the rented premises or the rental, shall have the option of
disputing the amount or the principle of any tax that it might have to bear,
directly or indirectly, but it shall be entitled to file such protests only with
the interested administrations or local governmental units at its own expense
and risk, in the name of the lessor, which hereby delegates all useful powers to
that end to it, insofar as need be, powers which may be drawn up in favour of
the lessee at the express request of the latter. Any complaints or protests that
might be formulated by the lessee vis-à-vis the lessor shall be considered as
inoperative, the lessor not intending to be

 

- Page No. 15 -



--------------------------------------------------------------------------------

responsible, itself, for possible protests to administrations or other entities.
However, no such protest may have the effect of delaying the date of payability
of the said charges.

 

Any reimbursements for taxes or levies as well as any reductions that might be
obtained shall be to the lessee’s benefit alone.

 

It is explicitly agreed between the parties that any tax adjustments, whatever
the nature or the cause thereof may be, relative to the real property that is
the object of the present leasing contract, to acquisition of the said real
property or to the leasing contract itself shall be borne in terms of principal,
interest, expenses and incidentals by the lessee, without any recourse against
the lessor, except in the event of negligence or fault attributable to the
latter.

 

10°) N/A

 

11°) The lessee undertakes to comply with any orders, particularly municipal
orders, present and future, with respect to everything concerning storage of any
fuels (quantity and storage procedures), of any inflammable and toxic products,
and in general to comply with any rules and regulations relative to pollution
and to the environment.

 

Similarly, it shall be up to the lessee alone to take the necessary steps to
destroy, at its own expense, any rodents, insects or other parasites as soon as
they appear.

 

In this connection, the lessee shall have to conform to law number 99-471 of 8
June 1999, which lays down the conditions under which prevention and the
struggle against termites and other wood-boring insects are organised, with a
view to protecting buildings.

 

Within the framework of the provisions of the said Law of 8 June 1999 and of its
Application Decree Number 2000-613 of 3 July 2000, the lessee, as soon as it
becomes aware of the presence of termites or of other wood-boring insects in the
constructed or vacant real property that it has leased, shall have to make a
report thereof to the city hall, with due observance of the provisions resulting
from the decree mentioned above. It shall also have to inform the lessor about
the steps taken.

 

If the real property that is the object of these presents is located within the
perimeter of a contaminated zone, delimited by the competent authority, it is
specially agreed between the parties that the lessee shall have to make a
search, within six months of creation of the said zone, to determine the
existence or non-existence of termites as well as carrying out the necessary
preventive or eradication work, and shall have to prove this to the lessor by
delivery of an analysis with respect to the search, issued by an approved
entity, or an attestation issued by the approved company that has performed, if
the case arises, the work necessary on a preventive basis or for eradication,
with due observance of Article R. 133-2 of the Construction and Habitation Code,
under penalty of application of the sanctions provided for in Article R.133-2 of
the Construction and Habitation Code.

 

In any event and as building custodian, the lessee undertakes to respect all of
the present or future provisions concerning the rules and regulations relative
to the struggle against the propagation of termites and other wood-boring
insects.

 

12°) The lessee undertakes not to do anything that could detract from the
tranquillity or peaceful enjoyment of the other occupants or of the neighbours
of the building, and it shall not use, even in part, the rented premises for an
activity that could harm morality or the proper performance of the property
complex.

 

- Page No. 16 -



--------------------------------------------------------------------------------

13°) The lessee shall see personally and without recourse against the lessor to
the easements of all kinds that encumber or come to encumber the said land
parcels and constructions, subject to challenging them and to benefiting from
the positive easements, if any.

 

In case the property complex is constructed on a land parcel located in a
regulated zone, the lessee undertakes to respect all rules and regulations, of
any nature, including the ones incumbent on the owner, that may result from the
specifications and other documents regulating the said zone.

 

14°) Insofar as it has opted or is required to keep accounting of a commercial
type, the lessee undertakes, for the entire duration of the leasing, to provide
the lessor at first request with a certified copy of its balance sheets and
income statements.

 

15°) The lessee undertakes to respect all present or future rules and
regulations relative to occupancy, use and improvement of the property complex
and to the activity carried on by it. More particularly, with respect to the
safety rules, it explicitly agrees not to use the premises as long as it is not
in a position to prove to the lessor the execution of the required formalities,
as well as the authorisation, if necessary, provided for protection against the
risks of fire and of panic in establishments welcoming the public.

 

The lessee may not, for any reason whatsoever, call on the difficulties that it
might experience in connection with performance of its obligations and in
observing the above provisions in order to avoid the charges, particularly the
financial ones, under the present contract, or to demand an indemnity from the
lessor or a reduction of the obligations incumbent on it.

 

16°) N/A

 

E – INSURANCE

 

In the parties’ joint intention, the real properties leased must be maintained,
for the entire duration of the lease, in their total integrity. To that end, the
insurance contracts taken out or to be taken out shall have to guarantee their
possible reconstitution in toto and the harmful consequences of a loss vis-à-vis
any other party whatsoever, including third parties.

 

In case of insufficiency of the contracts, the pecuniary consequences of a loss
shall be incumbent, after settlement by the insurance companies, on the lessee,
which undertakes to see to them.

 

The lessee shall see to coverage, both in its own behalf and on behalf of the
lessor, with companies well-known to be solvent, of the pecuniary consequences
of the legal liability that might be incurred by one or the other in any
connection and for any reason whatsoever.

 

1°) Taking out Policies Concerning the Container

 

  a) The lessee shall take out with its own insurer, both in its own behalf and
on behalf of the lessor, an insurance contract aimed at covering the real
properties and all improvements and installations of a fixed nature made
available to the lessee.

 

The said contract shall cover the following risks:

 

  • fire, lightning, any explosions, in terms of new value,

 

  • loss of leasing rentals (18 months) or pre-rentals and/or loss of
possession,

 

  • electrical damage,

 

  • experts’ fees,

 

  • storms, hurricanes, cyclones, cloud bursts, tornados, hail on the roofs,

 

- Page No. 17 -



--------------------------------------------------------------------------------

  • strikes, riots, popular movements,

 

  • impact of a land vehicle,

 

  • fall of airships and space devices,

 

  • fumes,

 

  • water damage,

 

  • civil liability of the building owner,

 

  • recourse by neighbours and third parties,

 

  • glass breakage,

 

and shall include a clause concerning waiver of recourse against the lessor.

 

b) If the lessee considers the above-mentioned coverage insufficient, it may
take out any insurance that might appear necessary to it in order to supplement
or round out the coverage imposed by the lessor. The lessee shall not be
entitled to call on insufficient coverage of the risks resulting from an
exclusion or from non-coverage in order to avoid performance of the obligations
incumbent on it, under the leasing contract.

 

The lessee hereby authorises the lessor, for the entire duration of the leasing,
to make any verifications at any time of the risks required for development and
the follow-up on the said insurance, subject to a notice period of three weeks.

 

2°) Conclusion of the Policies Relating to the Content

 

a) Furthermore the lessee shall have to insure, on joint account if appropriate,
the improvements and installations that can be treated as objects or movables
becoming features by destination or use, the furniture and the movables, the
merchandise, the equipment, and generally all of the goods belonging to it or
installed at its expense, as well as the liability resulting both from
possession of the said goods and from its status as occupant and operator or as
constructor.

 

The said contract shall have to cover the following risks in particular:

 

  • fire, including arson, lightning, explosion, in terms of replacement value
or new value, depending on the case (movables or immovables),

 

  • fall of airships and of space devices,

 

  • storms, hurricanes, cyclones,

 

  • strikes, riots and popular movements,

 

  • water damage,

 

  • theft,

 

  • civil liability,

 

  • recourse by neighbours and by third parties,

 

and shall include a clause concerning waiver of recourse against the lessor.

 

b) An insurance policy covering the operating losses will also have to be taken
out by the lessee of the premises, which waives the right to file any recourse
in this connection against the lessor, in case of total or partial halt to its
activity caused by material or immaterial damage, whatever the cause thereof may
be. The lessee hereby agrees that the insurance company may delegate, to the
lessor, the leasing rentals included in the insured overhead.

 

3°) Various Provisions

 

a) The annual premiums shall be paid by the lessee, which undertakes to do so,
and which shall have to prove this at the lessor’s first request, this even
though the said policies are necessarily taken out both in its behalf and on
behalf of the lessor, which hereby grants a mandate to the lessee for this
purpose, in the terms of Article 1984 of the Civil Code, a fact accepted by the
lessee.

 

- Page No. 18 -



--------------------------------------------------------------------------------

The present provisions shall entail an obligation incumbent on the lessee:

 

  • to have the policies clearly show the status acknowledged by it as held by
the lessor as the direct and full beneficiary of the indemnities relative to the
property container;

 

  • to take all necessary steps with the said companies in the interest of
immediate and direct information for the lessor, concerning any total or partial
non-payment of the premiums, within one month following their due date and
before their effective date, about any suspension, cancellation or reduction of
the coverage in question, this whatsoever the clauses thereof may be, except in
case of an advance and written approval by the lessor. These provisions
constitute an essential and decisive condition without which the present
contract would not have been concluded. Hence the lessor shall be entitled, if
it so wishes, to apply the cancellation clause at the request of the lessor
stipulated below in case of a serious shortcoming that could affect the scope or
the validity of the policies;

 

  • therefore to send to the lessor, at its first request, an attestation
emanating from the said companies detailing the risks and types of liability
covered as well as the corresponding amounts.

 

b) Proof shall have to be supplied of all insurance policies taken out by all
interested parties before acquisition of the real property by the lessor and the
effect of which would be to the benefit of the successive purchasers. This shall
necessarily apply, in particular, to policies concerning construction provided
for under the legislation in force.

 

c) In addition to the lessee shall see personally to all damage caused to the
improvements that it makes on the premises leased, as well as the damage caused
to the movables, equipment, merchandise and any objects that it might hold in
any connection whatsoever.

 

d) The lessee shall have to be able to prove, at the lessor’s first request, the
existence of a “fire prevention and control” subscription vis-à-vis an entity
approved by the plenary assembly of fire insurance companies, the assignments of
which shall cover as a minimum the obligations arising under any legal or
regulatory provisions, present or future relating to the nature and purpose of
the buildings.

 

e) With respect to the work performed during the life of the leasing
arrangement, the lessee shall have to insure the work or additional structures
in question both under the legal provisions and in accordance with the terms of
the present contract, both during execution and after completion (structural
damage insurance, fire insurance, civil liability insurance, etc.).

 

f) In case the premises to be insured are included within a condominium, one is
to take account of the insurance against fire and other risks taken out by the
syndic (manager) under the conditions laid down in the condominium rules and
regulations.

 

The additional insurance to be taken out by the lessee shall, on one hand, have
to cover the work, improvements and installations executed by it and to which
therefore collective coverage taken out by the syndic cannot be extended and, on
the other hand, shall have to supplement the said collective coverage in such a
way that all of the risks and types of liability are insured in terms of nature
and amounts as requested in sections 1°) and 2°) above.

 

- Page No. 19 -



--------------------------------------------------------------------------------

4°) Accident

 

a) The lessee shall have to report to the insurer, in the forms laid down in the
insurance contract, any accident (loss) whatever the extent thereof may be, even
if no apparent damage results therefrom. A certified copy shall be sent on the
same day to the lessor by registered mail.

 

b) In case, following a fire, an explosion whatever the origin thereof may be,
or any accident whatsoever, the leased premises are destroyed in part or in
toto, or are made unusable, the present convention, as a departure from the
provisions of Article 1722 of the Civil Code, shall not be cancelled and shall
continue to produce all of its effects.

 

Hence the lessor undertakes to grant a mandate to the lessee so that it can
proceed with reconstruction of all of the affected properties, the lessor
reserving the right to have an inspection made at any time of execution of the
work by its architect.

 

The insurance indemnities shall be paid to the lessor, which shall assign the
same to payment of the reconditioning work, the lessor being bound in this
connection only to the extent of the indemnities excluding taxes received.

 

All amounts paid by the lessor in connection with VAT shall give rise to its
benefit to interest paid by the lessee on terms to be determined between the
parties, this until the lessor is credited by the Administration.

 

In case of insufficiency for any reason whatsoever, the lessee shall be required
to contribute, from its own funds, any additional expenditure.

 

The lessee shall have to carry out the said reconstruction in terms of
equivalent developed surface area, on behalf of the lessor, with due observance
of the city planning rules and regulations in effect, using materials of the
same quality.

 

The reconstruction shall have to begin within six months following the accident,
and shall imperatively have to end within twenty-four months following the date
of the accident, except in case of an impossibility duly certified by both
parties.

 

c) By agreement with the lessee, the lessor shall determine the procedures
according to which it shall pay the amount of their statements directly to the
architects and the contractors, with the help of the funds received from the
Insurance Companies.

 

d) Before the beginning of work, the lessee shall have to provide the lessor
with proof of its capacity to finance the amounts not covered by the Insurance
Companies, saving agreement to the contrary between the undersigned parties.

 

e) In the absence of rounding up the insurance indemnity or providing the
guarantee mentioned above, this before the beginning of the work, the lease
shall be cancelled by right if the lessor so wishes. The said cancellation shall
entail the loss of the benefit of the promise to sell as well as payment by the
lessee of an indemnity the amount of which is laid down in Title III - “Special
Conditions”, to which six months’ rental is to be added.

 

However, in order to protect itself against the consequences of cancellation of
the lease, as just mentioned, the lessee shall be entitled, if it so wishes, to
call on the clause concerning early option exercise (Title II – P); this
whatever the date of the accident may be, as long as it informs the lessor of
this fact by registered letter with receipt

 

- Page No. 20 -



--------------------------------------------------------------------------------

The acquisition shall take place within a period of three months, the lessee
having to pay to the lessor the acquisition price defined in Title II - “Special
Conditions” for the end of the current year.

 

In one as well as the other of these two cases, the insurance indemnity received
by the lessor shall be applied, after deduction of the amounts that might be due
to the Taxation Authorities in connection with receipt of the indemnity, to the
appropriate extent, to all of the amounts due from the lessee.

 

If cancellation occurs as defined in the first paragraph of the present Article,
the surplus shall remain the lessor’s property. If there is application of the
acquisition clause, the surplus shall be due to the lessee.

 

f) The lessee shall continue to make regular payment, notwithstanding the
accident and during the time of reconstruction of the premises that were totally
or partly destroyed, of the amount of its rental, in terms of principal and
incidentals, if any.

 

Any indemnity paid to the lessor in connection with the “loss of rentals”
insurance and/or loss of possession shall be applied to the rental due.

 

g) In case, for any reason whatsoever, the lessee finds it impossible to
reconstruct due to circumstances beyond its control, and even in case such
reconstruction is possible only in part, the lessee shall be entitled to do the
following, at its choice:

 

  • either request cancellation of the lease, in which case it shall have to
pay, to the lessor, the indemnity provided for in Title III, “Special
Conditions”, increased by six months of rent.

 

In this case, the insurance indemnity received by the lessor shall be applied,
after deduction of the amounts that might be due to the Taxation Authorities, to
the appropriate extent, to the amounts due from the lessee. If the said
indemnity, as just indicated, is more than the said amounts, the surplus shall
remain the lessor’s property.

 

The cancellation requested in this way shall entail by right a loss of the
benefit of the promise to sell;

 

  • Or acquire the rented properties within the framework of the promise to
sell, by means of full payment of the price provided for in Title III “Special
Conditions”.

 

In this case, the insurance indemnities received by the lessor shall be applied,
after deduction of the amounts that might be due to the Taxation Authorities, to
the appropriate extent, to the amounts due from the lessee. If the said
indemnities, as just indicated, are more than the said amounts, the surplus
shall remain the lessee’s property.

 

h) The amount of the indemnities that may be due from the Insurance Companies
because of the partial or total loss occurring on the rented premises shall be
agreed on by the lessor in the presence of the lessee.

 

The offers made by the Insurance Companies may be accepted by the lessor only
with the lessee’s approval, but the lessee may not delay its response beyond a
maximum period of one month starting with the time of notice served on it by the
lessor of its intention of accepting the offers made. The said notification
shall be served by registered mail with receipt.

 

- Page No. 21 -



--------------------------------------------------------------------------------

If the lessee disagrees on the amount of the indemnities offered by the
Insurance Companies, the lessor authorises the lessee to dispute, at its own
risks and in the lessor’s name, the amount of the said indemnities, commission
any expert opinions, and file any actions that it may wish to file, subject to
calling on the lessor to intervene in the discussion and in the proceedings.

 

During the time of the dispute, the lessee shall continue to pay the amount of
the rentals payable during the period in question. In addition, it shall bear
and directly pay the expenses, rights and any fees whatsoever that might be due.

 

If the lessee’s protest has the result of delaying the beginning of the
reconstruction work, the periods defined above in article E, 4°), b°) shall not
begin until the day on which the Insurance Companies approve the beginning of
the work.

 

In case the protest by the lessee against the offer that the lessor was prepared
to accept leads, for any reason whatsoever, to setting an indemnity less than
the one accepted by the lessor, the lessee undertakes to pay, from its own
funds, the difference to the lessor between the definitive indemnity and the
offer accepted by the lessor.

 

F – TRANSFER

 

1°) The Lessee

 

The lessee shall not be entitled to transfer its right to the present leasing in
toto or in part, except to the purchaser of its business, without the lessor’s
explicit and written consent under penalty of nullity of the transfer granted
against the present clause, and even of cancellation of the present leasing
arrangement, if the lessor so wishes.

 

However, in the event of transfer to any company that is part of the group to
which the lessee belongs, this transfer would be free, on condition, however:

 

  • that the Lessor is informed beforehand of the proposed transfer

 

  • that it is proven to the Lessor that Lydall Inc. or any other company owned
by Lydall Inc. owns at least 50% of the share capital of the transferee

 

  • that Lydall Inc. has confirmed to the lessor its guarantee commitment or
bank guarantee under the terms of this transfer

 

The transfer of the present leasing arrangement, if it occurs, shall necessarily
and by right entail transfer to the benefit of the promise to sell granted
below.

 

Furthermore the assignor lessee shall be jointly liable together with its
assignee for all obligations laid upon it under these presents, and in
particular for payment of the rentals at due date and for entire performance of
all of the provisions of the present leasing arrangement.

 

Hence all successive tenants, even the ones that have transferred their right to
the leasing and no longer occupy the rented premises, shall be jointly liable
among themselves to the lessor for payment of the rentals and of the charges and
for performance of all of the clauses and conditions of the leasing, so that the
lessor may act against all of the successive tenants or against any one
whatsoever among them, jointly liable for the whole, without their being
entitled to call on beneficium excussionis or beneficium divisionis.

 

However, if this same transfer has been the subject of in-depth study by the
Lessor, particularly with regard to the solvency of the assignee and the latter
has provided all elements and guarantees requested by the Lessor, the joint
liability cited above shall be eliminated with regard to the assignor.

 

- Page No. 22 -



--------------------------------------------------------------------------------

The foregoing stipulations apply to all cases of transfer in any form whatsoever
as well as to conveyance of the lease right to any company of any form
whatsoever, whether the said conveyance is to a new company or to an already
existing one.

 

Transfer or conveyance to a company shall have to be carried out in the presence
of the lessor, or the latter having been duly called by means of a simple
registered letter with receipt addressed to its registered office at least eight
days in advance.

 

The transfer or the conveyance shall be recorded in a notarised document an
enforceable copy of which shall be delivered at no cost to the lessor.

 

2°) By the Lessor

 

Pursuant to the provisions of Article L 313-7 et seq. of the Monetary and
Financial Code and of the subsequent texts, the lessor undertakes, in case of
sale or of transfer of the properties that are the object of the present lease
during the duration thereof, to require its purchaser, assignee or entitled
party to perform all of the clauses and conditions of the present leasing
conventions.

 

In case of a transfer of receivables arising under the present contract to a
common receivables fund pursuant to the legal and regulatory provisions in
effect, the transfer of the sureties that may guarantee each receivable,
including the benefit of the insurance policies, if any, shall be realised by
right to the benefit of the said fund, pursuant to the provisions of Article 34,
Paragraph 7, of the Law No. 88-201 of 23 December 1988 as modified.

 

Moreover the burden of collection of the receivables transferred in this way may
be transferred in accordance with the provisions laid down in Article 36,
Paragraph 2, of the above-mentioned law. In such a case, the lessee shall be
informed by simple letter.

 

G – SUBLET

 

The lessee has the option of subletting all or part of the premises that are the
object of the present contract, subject to the following reserves, from which
there may be no departure under penalty of cancellation:

 

1) Any total or partial sublet of the premises may be granted by the lessee only
with the lessor’s advance and written approval.

 

2) In case of authorisation of a sublet, the lessee shall be required to respect
the following conditions:

 

  • the sublet or sublets granted must not in any case expire after the leasing
contract,

 

  • all work relating to improvement or reconditioning resulting from the sublet
shall remain for the lessee’s account alone, and the same shall apply to the
indemnities of any kind that might be demanded by the subtenants in any
connection whatsoever,

 

  • cancellation of the leasing contract, whatever the reason may be, shall
entail by right cancellation of the sublets granted,

 

  • in case of a failure to pay the amounts due under the leasing contract, the
lessee hereby authorises the lessor to directly collect any amount due from its
subtenants.

 

- Page No. 23 -



--------------------------------------------------------------------------------

3) The following provision shall have to be reproduced in full in any sublet
contract granted by the lessee:

 

“The right to possession of the rented premises results for the lessor from a
leasing contract granted to it by the “credit bailleur” lessor, which will
expire on                     , with which the subtenant acknowledges having
familiarised itself and the terms of which it undertakes to respect.

 

“Prior to the present sublet, the subtenant explicitly acknowledges having been
informed that the sublet granted to it depends on the existence of the leasing
contract which is held by the lessor.

 

“This means that the sublet shall irrevocably expire at the time of expiration
of the leasing contract in the absence of exercise of a sale option by the
lessor, or at the time of its cancellation for any reason whatsoever.

 

“In case of expiration of the leasing contract without the lessor’s having taken
up the sale option, or of early cancellation of the leasing contract for any
reason whatsoever, the subtenant shall be required to immediately vacate the
rented premises without being able to call on any right based on the present
contract against the leasing company that has remained the owner.

 

“The lessor and the subtenant pledge, to the benefit of the “credit bailleur”
lessor, the receivable consisting of sublets resulting from the present
contract.

 

“At the first request of the “credit bailleur” lessor, the subtenant shall be
required to pay to it any amount that it might owe to the lessor.”



 

H – PLEDGE

 

The lessee may only pledge the business conducted in the building that is the
subject of the present contract after having informed the lessor thereof by
registered letter with acknowledgement of receipt.

 

In the event where a pledge would have been granted in breach of this clause, as
well as in the event where a registration is taken out by a third party and
recognised as valid by a judicial decision pronounced that has the effect of res
judicata and would not have been released by the execution of the decision, the
lessor may terminate the contract if it feels fit. The conditions for this
termination shall then be those stipulated below in Article L - “Termination at
the Request of the Lessor”.

 

I – RENTAL

 

The present leasing contract is granted and accepted in exchange for payment, at
the times and in accordance with the procedures indicated below, of a rental
excluding taxes the amount of which before indexation and the payment conditions
of which are specified in Title III.

 

The said rental shall be increased by value added tax (VAT) or by any rights or
taxes that might be placed or supplement the said tax in the future.

 

All amounts due from the lessee to the lessor in connection with the rentals,
charges and taxes of any nature whatsoever shall be paid by withdrawal notice.

 

The successive payments shall have to be made on the anniversaries, as set below
in the Special Conditions, of the date of payability of the first payment.

 

In case of non-payment at due date by the lessee of a rental instalment or of
non-payment of the charges or of any other amounts due under the present
contract, within two weeks following

 

- Page No. 24 -



--------------------------------------------------------------------------------

dispatch of the invoice or of the supporting documentation concerning the
expenditure, interest shall be charged on the due amounts, as a penalty clause
and without any need for advance warning, calculated at the rate set in the
Special Conditions, starting on the day of payability, this independently of
exercise of the cancellation clause at the request of the lessor provided for
below in article L.

 

J – INDEXATION

 

Not applicable

 

K – CANCELLATION AT THE LESSEE’S REQUEST

 

1°) The lessee shall not be entitled to request cancellation of the present
contract until the date set in Title III, and on condition of informing the
lessor at least three months in advance by registered mail with receipt.

 

However, whatever the date of an accident or of expropriation may be, the lessee
shall be entitled to call on the present cancellation clause as long as it
informs the lessor by registered mail with receipt.

 

The said cancellation may not take effect until an expiration date corresponding
to a rental instalment.

 

2°) It shall be required to pay an amount determined in Title III, “Special
Conditions”, eight days before the date of cancellation chosen by it, as an
agreed all-in indemnity.

 

3°) The cancellation indemnity, connected with the special nature of the leasing
arrangement, shall be due from the lessee if it is in judicial reorganisation
and if the judicial receiver does not continue execution of the contract.

 

4°) It is explicitly stipulated that the cancellation of the contract remains
conditional on perfect performance of each and every one of the clauses, charges
and conditions set forth in Title I of the present contract.

 

5°) In all cases of a request for judicial cancellation of the present contract
emanating from the lessee, the lessor is hereby dispensed from publishing any
procedural documents at the Mortgage Office in application of the Decree of 4
January 1955.

 

6°) Cancellation of the lease shall entail by right the loss of the benefit of
the promise to sell.

 

7°) In case of reorganisation or of judicial liquidation, the lessee shall
vacate the premises as of the effective date of the cancellation. If that date
is not respected, a monthly and indivisible precarious occupancy indemnity shall
be paid to the lessor equal to three times the monthly rental calculated on the
basis of the rental in effect. The said indemnity is not to be confused with the
one provided for in article K, 2°) above

 

L – CANCELLATION AT THE LESSOR’S REQUEST

 

In the absence of payment on due date of a single instalment of pre-rental,
rental or of execution of any one whatsoever of the essential clauses of the
present contract, and fifteen days after an order to pay or a warning, sent by
means of an extrajudicial document, has produced no effect and expressing the
lessor’s desire to call on the present clause, the lease shall be cancelled
immediately without any need for carrying out any judicial formalities and
notwithstanding any later offers or deposits.

 

- Page No. 25 -



--------------------------------------------------------------------------------

During the pre-financing period, the said cancellation shall entail an
obligation incumbent on the lessee or on any person that it might have
substituted for itself with the lessor’s agreement to pay the following all at
once, at the latest at the time of expiration of the said month, to the lessor:

 

1°) the totality of the financing disbursed on the day of cancellation and all
invoices still due for work performed;

 

2°) all indemnities that might be due for cancellation of the current contracts
(particularly with the architects, contractors or suppliers);

 

3°) a cancellation indemnity set arbitrarily at 10% of the ceiling of the
financing excluding taxes.

 

In any event, the pre-rentals or rentals paid or due to the lessor shall remain
its property.

 

During the lease, cancellation of the present contract shall entail by right the
loss of the benefit of the promise to sell and payment as damages and interest,
agreed on all-in basis, of an amount equal to the amount provided for in Title
III, “Special Conditions”, increased by six months of rental.

 

The lessee and/or any occupant holding from it shall have to vacate the premises
as of the effective date of cancellation of the contract. If it refuses to do
so, it may be forced to do so by means of a simple ordinance in summary
proceedings. In this case, the lessee and/or the occupant holding from it shall
have to pay an occupancy indemnity calculated in accordance with the provisions
of Article K 7°), until actual release of the premises.

 

In case of initiation of judicial reorganisation proceedings against the lessee,
the lessor shall send a warning to the Judicial Receiver calling on it to state
whether or not it is continuing the contract.

 

In the absence of a response within a period of one month starting with the time
of receipt of the letter, the Receiver shall be presumed to have waived the
benefit of the contract pursuant to law and the cancellation shall occur by
right with all of the consequences provided for above.

 

For all cases of a request for judicial cancellation of the present contract
emanating from the lessor, the latter is hereby dispensed from publishing any
procedural documents at the Mortgage Office in application of the Decree of 4
January 1955.

 

The foregoing conditions constitute an essential and decisive condition of the
present lease with which it would not have been granted.

 

M – VAT OPTION

 

The Special Conditions specify whether the lessor opts for value added tax to be
applied to the income from the present rental.

 

If there is no option for VAT, the rentals and rental supplements shall be
subject to the contribution on rental income for buildings completed more than
fifteen years ago.

 

In case of an option for VAT, the lessee shall continue to pay to the lessor, in
addition to the rentals, interest calculated in accordance with the procedures
specified in Title III—“Special Conditions”.

 

- Page No. 26 -



--------------------------------------------------------------------------------

N – EXPROPRIATION AND REQUISITION

 

Until the date of execution of the ordinance calling for transfer of ownership
of the property complex to the expropriating entity, the scheduled rentals shall
continue to be payable, whatever the terms for occupancy by the lessee of the
expropriated premises may be.

 

It is agreed that discussions with the expropriating Administration for
determination of the expropriation indemnities shall be carried out jointly by
the lessee and the lessor.

 

1°) Total Expropriation

 

The lease shall be cancelled by right as of the date of execution of the
ordinance mentioned above, without any indemnity incumbent on the lessor and to
the benefit of the lessee.

 

The lessee in such a case shall have to pay an indemnity to the lessor equal to
the amount provided for in Title II, “Special Conditions”. The amounts paid to
the lessor in connection with the expropriation shall be applied, after
deduction of the taxes that might be due from the lessor in connection with
receipt of the expropriation indemnity, to the appropriate extent to the amount
of the cancellation indemnity, the remainder, if any, being paid by the lessor
to the lessee.

 

2°) Partial Expropriation

 

If the building is expropriated only in part, the lease shall continue with
respect to the non-expropriated part. There may then be agreement between the
parties on a reduction of the amount of the rental, a reduction that is to take
account, inter alia, of the possibilities for continuation of use by the lessee,
and of the amount of the indemnities received on either side.

 

If the non-expropriated portion of the building is insufficient to allow use of
the real properties leased, the lessee shall have the option of requesting the
following from the lessor, as long as it informs it three months in advance by
registered mail with receipt:

 

  • either cancellation of the present contract under the conditions laid down
above in Article K – Cancellation at the Lessee’s Request, without any condition
as to period.

 

In that case, the expropriation indemnity received by the lessor shall be
applied, after deduction of the amounts that might be due to the Taxation
Authorities, to the appropriate extent to the amounts due from the lessee.

 

If the said indemnity, as has just been said, is greater than the said amounts,
the surplus shall remain the lessor’s property.

 

If the expropriation indemnity is less than the cancellation indemnity due from
the lessee, the latter undertakes to pay the difference to the lessor from its
own funds.



  • or repurchase of the remaining part of the building in exchange for full
payment of the price provided for in Title III, “Special Conditions”, under the
same conditions as the ones laid down above in Article N—1°) relative to total
expropriation.

 

3°) Requisition of the Building

 

The lease shall continue to produce its full and entire effect, the rental
continuing to be payable without any reduction. The requisition indemnity or
indemnity for temporary or partial occupancy that is to be paid shall be due in
toto to the lessee, but shall be delegated by it to the lessor, as soon as it is
notified by the requisitioning authority, to be charged to the rentals to be
paid.

 

- Page No. 27 -



--------------------------------------------------------------------------------

TITLE II

UNILATERAL PROMISE TO SELL

 

O – PROMISE TO SELL

 

The lessor promises to the lessee to sell it the building that is the object of
these presents at the end of the lease, on the usual and legal conditions, and
in particular subject to the purchaser’s taking the properties sold as is on the
day of the sale.

 

The purchaser shall have to reimburse the seller for the entire property tax
relative to the year during which the sale occurs. If the notice has not yet
been received, the purchaser shall have to pay an amount to the seller
determined on the basis of the tax for the previous year. If the case arises,
all amounts due for charges and work performed or not performed in connection
with the condominium shall have to be repaid to the seller by the purchaser.

 

The said sale shall take place at the lessee’s risk without guarantee by the
lessor for any reason whatsoever, and particularly in connection with hidden
shortcomings or defects, as an explicit departure from the provisions of Article
1641 of the Civil Code.

 

It is explicitly stipulated that realisation of the promise to sell is
conditional on perfect performance by the lessee of the essential clauses of the
present contract, bearing in particular on the effective payment of rent and
charges of the contract.

 

In the event that there should subsist a non-substantial disagreement between
the parties, this disagreement shall be included in an agreement which can be
negotiated subsequent to signature of the deed of sale.

 

The sale price, in case of realisation of the said promise, is indicated in
Title III of the present contract. It shall be payable in cash at the time of
signature of the notarised document, the latter having to be concluded at the
latest on the date of expiration of the lease.

 

Furthermore the lessee shall pay all rights, expenses and fees relating to the
said transfer and all taxes, rights or contributions that might be demanded by
the administration from one or the other of the parties in the light of the
duration of the contract, of the sale price and of the depreciation rules, with
the exception of the ones proper to the lessor.

 

The Lessor shall give notice to the lessee, at the latest six months before the
expiry date of the lease, of the possibility of taking up the option which is
offered to it.

 

P – EARLY OPTION EXERCISE

 

The lessee shall also have the option of acquiring the rented properties
starting on the date indicated in Title III, as long as it has regularly
complied with the obligations incumbent on it and has informed the lessor, at
least one year before the date on which it intents to make the said acquisition,
this by registered mail with receipt.

 

The said acquisition may not occur until the anniversary of the effective date
of the present contract.

 

In this case, the lessee shall have to pay an amount to the lessor set in Title
III - “Special Conditions”.

 

- Page No. 28 -



--------------------------------------------------------------------------------

The sale price shall be paid in cash at the time of signature of the notarised
sale document.

 

If this occurs, and in case of realisation of the promise to sell at the end of
the contract, all of the rights, expenses and fees relating to the said transfer
as well as taxes, rights or contributions that the Administration might demand
from one or the other of the parties, in the light of the duration of the
contract, of the sale price and of the depreciation rules, shall be for the
lessee’s sole account. In addition, all amounts that may not have been paid in
connection with the rental pursuant to the procedures of the present contract,
this for any reason whatsoever, as well as all amounts due in terms of principal
or incidentals, including the lateness interest calculated as mentioned above
(Title I, Article I—Rental), shall have to be deposited with the notary
responsible for drawing up the document, 48 hours before the date chosen by the
lessee or the date of the end of the contract.

 

The purchaser shall have to reimburse the seller for the entire property tax
relative to the year during which the sale occurs. If the notice has not yet
been received, the purchaser shall have to pay an amount to the seller
determined on the basis of the tax for the previous year. If the case arises,
all amounts due for charges and work performed or not performed in connection
with the condominium shall have to be repaid to the seller by the purchaser.

 

If the lessee fails to deposit the funds with the notary within the period
provided for above or fails to sign the document on the said date, the lessee
shall lose the benefit of the early option exercise called on, and the present
lease shall then continue to apply on the conditions laid down initially.
Furthermore the lessee shall pay all expenses that may have been incurred by the
lessor.

 

Q – EVACUATION OF THE PREMISES AT THE TIME OF LEASE EXPIRATION

 

In the absence of exercise of the purchase option and failing a new rental
contract concluded between the parties, the lessee shall have to vacate the
premises at the latest on the date of expiration of the present contract.

 

In case of a delay in evacuation of the premises, the lessee shall pay an annual
occupancy indemnity to the lessor equal to three times the rental received
during the last year of the lease calculated pro rata temporis month by month,
any month begun being due in full.

 

R – POSSIBLE REGULARISATION OF THE VAT DEDUCTION

 

If, for any reason whatsoever, the lessor is called on to carry out, pursuant to
the provisions laid down in the General Taxation code, any regularisation
whatsoever of the deduction made by it of value added tax initially having
encumbered the construction or acquisition of the building that is the object of
the present leasing arrangement, any amount that the lessor is called on in this
way to pay to the taxation authorities shall have to be repaid to it, except in
the event of negligence or fault attributable to the latter, at its first
request and without delay, by the lessee under the leasing arrangement, the
possible future purchaser of the building, to which, in exchange, the lessor
shall deliver the attestation provided for under the General Taxation Code.

 

Such reimbursement made by the lessee shall be required:

 

  • whatever the cause may have been giving rise to the obligation for the
lessor to regularise the deduction, even if the said clause excludes any
transfer of the building,

 

  • even if retransfer of the value added tax by the lessor does not create a
right to delivery of the attestation provided for above,

 

- Page No. 29 -



--------------------------------------------------------------------------------

  • also even in case the lessee, for any reason whatsoever (whether that reason
is attributable to it or not, and whether or not it is beyond its control),
cannot actually benefit from the right to deduction of the value added tax
appearing in the attestation delivered to it by the lessor.

 

The said reimbursement shall not be required from the lessee if the
regularisation of the deduction of value added tax is due to the fact of sale of
the building by the lessor to a third party required to execute, in lieu and
stead of the seller, the conventions of the leasing arrangement.

 

In case of sale of the building to the lessee by virtue of the promise to sell
stipulated in Title II above or in execution of any other provisions of the
present leasing contract, particularly the ones relating to losses, the amount
of value added tax that the lessor is called on to pay in connection with
regularisation of the deduction shall have to be repaid to it by the purchaser
at the time of signature of the notarised sale document, and the said repayment
may not in any case benefit from payment in installments.

 

Furthermore the deduction of the regularisation repayment shall be made, as a
priority, from the insurance or expropriation indemnities that might be
receivable. The said deduction shall be offset by delivery of the attestation
mentioned above.

 

The provisions of the present Article are and shall be applicable both to the
lessee and to its assigns or entitled parties, and in particular to any assignee
of the right to the present leasing contract.

 

TITLE III

SPECIAL CONDITIONS

 

1 – INTENDED USE OF THE PREMISES (Title I, B)

 

Building for industrial use and for use as offices

 

2 – CEILING ON THE REAL ESTATE INVESTMENT (Art. 1 of the Preliminary Agreements)

 

SIX MILLION THREE HUNDRED EIGHTY THOUSAND EUROS, NET OF TAXES (€ 6,380,000.00,
net of tax), as indicated in the recitals,

 

i.e. € 4,466,000.00 net of tax for the NATIOCREDIMURS portion, lead manager, and
€ 1,914,000.00 net of tax for the CMCIC LEASE portion.

 

Subsidies may be granted for the present operation, it being understood that
their amount shall be subtracted from the financing provided by the pool. It is
broken down as follows:

 

Subsidies: in the amount of ONE MILLION THREE HUNDRED EIGHTEEN THOUSAND FOUR
HUNDRED FIFTY-FOUR EUROS (€ 1,318,454.00), of which:

 

•      CARENE:

   €  230,000.00

•      Conseil Général de Loire-Atlantique:

   € 245,300.00

•      Conseil Régional des Pays de la Loire:

   € 122,650.00

•      FEDER:

   € 720,504.00

 

Repayable advances: in the amount of FIVE HUNDRED TWENTY-ONE THOUSAND EUROS (€
521,000.00), of which:



Conseil Régional des Pays de la Loire:

   €  521,000.00

 

- Page No. 30 -



--------------------------------------------------------------------------------

For the NATIOCREDIMURS and CMCIC LEASE portions:

 

It is expressly agreed between the parties that the amounts of these subsidies,
during the period of construction, shall be deducted as they are paid from the
amount of the disbursements for computing the pre-rents.

 

At the time of entry into rental, the subsidies collected by the pool or having
been the subject of an assigning order shall be included at each due date for
rent in a credit note, not subject to the VAT, corresponding to amortisation of
these subsidies on the duration of the contract. You shall be remunerated for
these subsidies at the rate of the contract.

 

In the event that these subsidies might be paid in full or in part only after
entry into rental, debit interest shall be deducted until their final collection
at the contractual rate on the sums not yet collected and payable at the end of
each term.

 

The LESSEE shall inform and send to the LESSOR all information necessary for
obtaining and maintaining these subsidies, and it shall be personally
responsible for all obligations resulting therefrom.

 

In the event that the conditions for granting these subsidies should fail to be
observed, the LESSEE expressly undertakes to repay the LESSOR, at first demand
on its part, all sums in principal, interest, fees and penalties that might be
claimed from the LESSOR by the organisation that has granted the subsidy or
subsidies.

 

3 – PRE-RENTAL PAYMENTS (Art. 3 of the Preliminary Agreements)

 

Commitment fee: 0.05 % net of tax per quarter, i.e. 0.20 % net of tax per annum,
VAT in addition, computed on the amount of the investment net of tax,
proportionally as from 15 September 2003 until the date on which the lease comes
into force, payable quarterly and in advance.

 

Interest: (MMR + 1) % per annum.

 

MMR = Money market average monthly rate.

(monthly average of weighted average rates in euros TEMPE or EONIA).

 

The MMR adopted for computing said interest shall be the arithmetic average of
the three MMRs published for the months M-3 to M-1, M being the month that
interest is payable.

 

4 – RATE OF PRE-RENTAL PAYMENTS DURING THE COMPLEMENTARY PERIOD (Art. 7 of the
Preliminary Agreements)

 

Commitment fee: 0.05 % net of tax per annum.

 

Interest: (MMR + 1) % per annum.

 

MMR = Money market average monthly rate.

 

(monthly average of weighted average rates in euros TEMPE or EONIA).

 

The MMR adopted for computing said interest shall be the arithmetic average of
the three MMRs published for the months M-3 to M-1, M being the month that
interest is payable.

 

- Page No. 31 -



--------------------------------------------------------------------------------

5 – ADVICE OF WITHDRAWALS FOR SETTLEMENT OF PRE-RENTAL PAYMENTS (Art. 3 of the
Preliminary Agreements) AND OF LEASE RENTAL PAYMENTS (Title I, I)

 

References of the lessee’s bank account according to the bank identification
form:

 

BNP PARIBAS

 

Registered office:

Account no.:

 

C.I.O.

 

Registered office:

Account no.:

 

6 – BEGINNING DATE OF THE WORK (Art. 5 of the Preliminary Agreements)

 

7 – PRESENTATION OF BILLS (Art. 6 of the Preliminary Agreements)

 

The lessor shall proceed with the payment of memoranda, invoices and fees
presented to it by the lessee after the words “Approved for Payment” and the
lessee’s signature have been added, and this within a period of eight days as
from their remittance.

 

The lessee shall present the bills monthly.

 

In the event that, prior to signature of these presents, the lessee might
already have paid a number of expenses for which the lessor is liable, the
latter shall reimburse said expenses to the lessee on presentation of the
corresponding invoices, fees and proof that they have been paid.

 

8 – END OF THE WORK (Art. 7 of the Preliminary Agreements)

 

a) date of completion: .

 

b) duration of additional delivery date: two months as from this date.

 

9 – FINANCING OF THE VAT PAID BY THE LESSOR

 

The lessee shall pay the lessor interest computed at the rate of (MMR + 1)% per
annum on the sums settled for the VAT on the amount of the investment, subject
of the presents, but within the limit of a fixed period for recovery of 4 months
from date to date as from each of the disbursements.

 

MMR = Money market average monthly rate.

(monthly average of weighted average rates in euros TEMPE or EONIA).

 

The MMR adopted for computing said interest shall be the arithmetic average of
the three MMRs published for the months M-3 to M-1, M being the month that
interest is payable.

 

10 – EFFECTIVE DATE AND DURATION OF THE LEASE (Title I, C)

 

The lease shall come into force on the date the property designated above is
taken into possession, as results from the declaration by the lessee to the
lessor, for a period of TWELVE (12) full and consecutive months, and this no
later than

 

- Page No. 32 -



--------------------------------------------------------------------------------

11 – RENT (Title I, I)

 

Rent shall be computed, as stated below, in accordance with the elements of the
cost price of the building listed in the recitals above, representing the sums
invested by the lessor in the present leasing operation and expressed under the
term “investment.”

 

Should the investment be increased or decreased, the presents, after consent by
the lessor, shall be subject to a rider.

 

As from the date the lease comes into force and until its contractual expiry,
the annual rent, by express agreement between the parties, shall be payable
quarterly, a term in advance.

 

The lessor shall have the possibility of opting either for a fixed rate or for
an adjustable rate no more than one month prior to the date scheduled for the
lease to come into effect. Without reply by the lessee, the adjustable rate
formula shall be adopted.

 

NATIOCREDIMURS portion

 

A / Adjustable rate referenced on the EURIBOR 3 months

 

Each quarterly rental payment in advance shall include:

 

  • a portion of repayment of capital governed by a contractual amortisation
key;

 

  • a portion of interest computed each period on the capital remaining due at
the beginning of the period, after deduction of the amortisation for said
period.

 

The annual rate adopted for computed interest shall result from the following
formula:

 

Periodic rate =

   (EURIBOR 3 months +1) x 365/360                                      4

 

Where EURIBOR = monthly average of the EURIBOR 3 months of M-2, M being the
month of settlement of the payment.

 

The EURIBOR 3 months is affected by the 365/360 ratio in consideration of the
market practices of the interbank market, where the resource is remunerated
according to the number of real days.

 

EURIBOR = Euro Interbank Offered Rate

 

Possibility of conversion to a fixed rate

 

NATIOCREDIMURS grants the lessee the option, during the first five years of the
contract, of asking it to compute the share of interest according to a fixed
rate, that which shall then be required of the parties on a definitive basis
throughout the duration of the contract still to run.

 

This option can be exercised on a date corresponding to the payability of a
quarterly term on demand expressed by registered letter with acknowledgement of
receipt no less than two months prior to said date.

 

The nominal rate adopted would be as follows:

 

Nominal rate of advance = (CMR 10 + 1) %

 

- Page No. 33 -



--------------------------------------------------------------------------------

CMR 10 (constant maturity rate at ten years): redemption yield of a fictive
value of the treasury whose maturity would be equal to ten years at all times,
as published notably by the financial press.

 

The reference taken into account shall be the average of the CMR 10 of the
next-to-last week prior to the first rental payment concerned by the
consolidation whose option is to take place two months at a minimum prior to
payability of the rent.

 

This consolidation shall be subject to a commission determined by the following
formula:

 

Last rent paid – (capital before payment – capital after payment)

                                                     3

 

B / Fixed rate referenced on the CMR 10

 

The rate adopted for computing interest shall result from the following formula:

 

Nominal rate = (CMR 10 + 1)        %

 

On the basis of the amount of an investment of € 4,466,000.00 net of tax, 48
advance quarterly rental payments of € 125,479.51 net of tax each would be
collected.

 

As the rent is definitively fixed only once the building is taken possession of,
any change in the CMR 10 adopted as a reference index between that of 12/15/2003
(or 4.38 %) and the average of the CMR 10 of the next-to-last week prior to
entry into rental shall result in a corresponding change in rent.

 

CMR 10 (constant maturity rate at ten years): redemption yield of a fictive
value of the treasury whose maturity would be equal to ten years at all times,
as published notably by the financial press.

 

CMCIC LEASE portion

 

No later than one month prior to the projected date of entry into rental, the
lessee shall indicate to us its choice between:

 

Variable-rate contract

 

As from the date of entry into rental and throughout the duration of the
contract, rent shall be due, payable quarterly in advance, in addition to the
VAT, with each rental payment including:

 

  • the fraction of amortisation for the quarter considered of the capital
corresponding to the financed investment; and

 

  • interest computed proportionally on the amount outstanding after settlement
of the payment considered in accordance with the formula:

 

I =    Amount outstanding after payment x [EURIBOR 3 months + 100 base points] x
   number of days of the period                           360

 

The rate that will serve as a base for amortising and computing the first rental
payment shall be that of the Euribor 3 months of the first day of the month
prior to the date of entry into rental or, if not published, that of the last
business day prior thereto. For the remainder of the contract, rent shall be
determined in accordance with the Euribor 3 months published the first day of
the month prior to the date of the beginning of the period (or the previous
business day, if this is not a business day).

 

- Page No. 34 -



--------------------------------------------------------------------------------

For information, on the basis of the Euribor 3 months on 28 November 2003, or
2.154 %, the amount of the quarterly rent would be around € 47,855.00 net of
tax, variable according to the number of days in the period.

 

Consolidation at a fixed rate

 

As from the time of entry into rental and throughout the duration of the
contract, and with a prior notice of one month before the beginning of a
quarterly period of rent, you shall be entitled to request consolidation of your
contract by asking to opt for a computation of rent at a fixed rate. This option
shall be irreversible.

 

Interest shall then be computed proportionally on the amount outstanding after
settlement of the payment in accordance with the formula:

 

I = Amount outstanding after payment x [CMR 10 + 100 base points]

 

the CMR 10 being that published on the business day prior to the first quarterly
period of rent for which the consolidation shall be applied.

 

Consolidation of the rate shall result in the billing of a consolidation fee in
the amount of € 3,000 net of tax.

 

Fixed-rate contract

 

As from the date of entry into rental and throughout the duration of the
contract, rent shall be due payable quarterly and in advance, VAT in addition,
with each rental payment including:

 

• the fraction of amortisation for the quarter considered of the capital
corresponding to the financed investment; and

 

• interest computed proportionally on the amount outstanding after settlement of
the payment considered in accordance with the formula:

 

I = Amount outstanding after payment x [CMR 10 + 100 base points]

 

The CMR 10 that will serve to compute expiry of the amortisation as well as the
rent shall be the rate published on the Friday following entry of the contract
into rental with a provisional rate.

 

For information and on the basis of the CMR 10 of 28 November 2003, or 4.47 %,
the amount of the gross quarterly rent before subsidy net of tax would be €
54,119.91.

 

The first rental payment shall be due on the day the contract comes into force.

 

Rent shall be paid by withdrawals on the lessee’s account indicated above under
5.

 

Replacement or disappearance of the reference rates adopted by the parties

 

In the event the rate adopted above should cease to be published or should it
disappear prior to expiry of the lease, variations shall be established by
referring to the rate intended to replace the one that has disappeared through
use of the linking coefficients established by the competent authority.

 

Absent a replacement rate or a linking coefficient, the parties shall agree to
replace the missing rate with another rate of their choice.

 

Absent agreement, the replacement rate shall be determined by two experts chosen
by mutual consent or appointed automatically at the request of the most diligent
party by the Chief Judge of the

 

- Page No. 35 -



--------------------------------------------------------------------------------

PARIS High Court of Justice. In the event of disagreement, these experts can be
joined by a third expert in order to decide between them. This third expert can
also be appointed by the Chief Judge at the first request of the most diligent
party.

 

The absence of reference rates shall not authorise the lessee to delay payment
of the rent. Said rent shall continue to be paid on the due date on the basis of
the last known rate, subject to adjustment once the difficulty is straightened
out.

 

12 – INDEXING OF RENT (Title I, J’)

 

None. All clauses of the present contract relative to the indexing of rent are
inapplicable.

 

13 – TERMINATION AT THE REQUEST OF THE LESSOR (Title I, K)

 

The lessee is entitled to request termination of the lease contract as from the
end of the seventh (7th) year following the date on which it comes into force.

 

14 – OPTION ON THE VAT (Title I, M)

 

The lessor declares that it opts for liability to the value added tax, which is
expressly accepted by the lessee.

 

15 – COMMITMENT TO SELL (Title II, O)

 

Price of sale in the event of realisation of the commitment at expiry of the
contract: one Euro.

 

16 – EARLY LIFTING OF OPTION (Title II, P)

 

The lessee is entitled to acquire the rented property as from the end of the
seventh (7th) year following the date on which it comes into force.

 

17 – COMPENSATION AND PURCHASE PRICE OF THE BUILDING

 

  a) Compensation in the event of termination:

 

  1) At the formal request of the lessee: the amount of this compensation shall
be equal to one-half (1/2) of the capital remaining due.

 

Should the lessee not be able to provide the lessor with proof of the
certificate of conformity of the building, this compensation shall be equal to
three-fourths (3/4) of the capital remaining due.

 

  2) At the lessee’s request, in the event of partial expropriation or of
accident, or ipso jure in that of total expropriation: the amount of this
compensation shall be equal to the entirety of the capital remaining due.

 

  3) At the request of the lessor: the amount of this compensation shall be the
entirety of the capital remaining due.

 

  b) Purchase price due at early lifting of option as from the date fixed in
Paragraph 16 above, i.e., at any time, in the event of accident or in that of
partial expropriation:

 

  • in the case of adjustable-rate rent

 

The amount of the purchase price shall be equal to the capital remaining due at
the time the option is lifted, increased by:

 

- Page No. 36 -



--------------------------------------------------------------------------------

  • 1.5 % up to the end of the 7th year;

 

  • 1.25 % during the 8th and up to the end of the 8th year;

 

  • 1 % during the 9th year and up to the end of the 9th year;

 

  • 0.75 % during the 10th year and up to the end of the 10th year;

 

  • 0.5 % during the 11th year and up to the end of the 11th year;

 

  • 0 % during the 12th year and up to the end of the 12th year

 

  • in the case of fixed-rate rent

 

NATIOCREDIMURS portion

 

The amount of the purchase price shall be equal to the combined amount of the
rent remaining to be paid at the time of early purchase, increased by the amount
of the purchase option, all after adjustment of the sums on the basis of the
rate of the contract, decreased by two points.

 

CMCIC LEASE portion

 

Consolidated or fixed rent

 

The adjusted value of all sums remaining due on the day the option is lifted
(rent and residual value at the term of the contract), after adjustment at the
lowest rate between:

 

  • the CMR 10 having served for computation of the payment schedule at the time
of entry into rental, decreased by two points;

 

  • the CMR 10 in force at the time the option is lifted, decreased by two
points.

 

This total is increased by compensation equal to 3% of the amount obtained.

 

c) In addition to compensation for termination or early purchase price resulting
from paragraphs a) and b) above:

 

The lessee shall fulfill all contractual compensation and terms with the lessor
that might have been agreed on in other respects.

 

18 – RATE OF DELAY PENALTY INTEREST (Title I, Paragraphs I and J)

 

As from the time of payability, the lessor shall apply the following rate:

 

(MMR + 5) % per annum.

 

MMR = Money market average monthly rate.

(monthly average of weighted average rates in euros TEMPE or EONIA).

 

The MMR adopted for computing said interest shall be the arithmetic average of
the three MMRs published for the months M-3 to M-1, M being the month that
interest is payable.

 

19 – FEE FOR STUDY AND SETTING UP

 

The fee for study and setting up, fixed at € 6,300.00 net of tax for
NATIOCREDIMURS and at € 2,700.00 net of tax for CMCIC LEASE, is stipulated
payable on this day.

 

- Page No. 37 -



--------------------------------------------------------------------------------

20 – MANAGEMENT FEES

 

Throughout the duration of the real estate leasing contract, the lessor shall
collect the following fees:

 

Fees Intended to Cover on an All-Inclusive Basis the Costs Borne by the Lessor
at the Time of Specific Events:       

Management of a dispute pertaining to construction

   €
  2,667.86
Net of taxes

Collection & management of a subsidy or of an outside loan (flat fee)

   €
  1,905.61
Net of taxes

Request generating research, providing a certificate, etc.

   €
  76.22
Net of taxes

Fees for reminder on amounts outstanding

   €
  76.22
Net of Taxes

Early lifting of option

   €
  3,048.98
Net of taxes

Fees for transfer of the contract

   €
  3,811.23
Net of taxes

Change at the request of the lessee resulting in the drawing up of a rider

   €
  1,905.61
Net of taxes

Administrative change

   €
  167.69
Net of taxes

Computation of a purchase cost

   €
  228.67
Net of taxes

Claim

   €
  1,143.37
Net of taxes Fees Billed Annually       

Management of taxes and fees

   €
  198.18
Net of taxes

 

All of these fees shall be indexed to the change in the national index of the
cost of construction established by the National Institute of Statistics and
Economic Studies on the base of 100 at the fourth quarter of 1953; the reference
taken into consideration is that of the first quarter of 2003, or 1183.

 

The comparison index serving for computation of fees shall be the last index
published at the time of invoicing; at all events, the comparison index shall
not be less than the reference index given above.

 

These amounts as well as all others due under the present contract shall be
withdrawn directly by the lessor from the lessee’s bank account.

 

21 – DISPENSATIONS FROM THE PRELIMINARY AGREEMENTS - Article 4 – Insurance
during the construction

 

At its express request, subject to its sole responsibility and by dispensation
from the rule stipulated in Article 4 of the Preliminary Agreements, the Lessee
undertakes to take out policies covering the risks related to the execution of
the construction with its own insurer.

 

These policies must be taken out with a first-class insurance company and shall
stipulate:

 

  • that the LESSEE is acting both on its own behalf and that of the LESSOR and
that it waives the right to any recourse against the latter for any damage
relating to the construction whatsoever,

 

- Page No. 38 -



--------------------------------------------------------------------------------

  • that the LESSOR is appointed, in the event of loss, as beneficiary of the
compensation paid, on condition that it uses it for the reconstruction of the
building destroyed,

 

  • that the insurer must give notice to the LESSOR, by registered letter with
acknowledgement of receipt, one month beforehand, of any cancellation,
suspension or modification of the cover for any reason whatsoever. These
modifications may not take effect without the prior written agreement of the
LESSOR.

 

Furthermore, the LESSEE undertakes:

 

  • - to send to the insurance company concerned, so that it has full knowledge
thereof, a certified copy of the provisions of Article 4 of the Preliminary
Agreements, as well as of the present dispensation,

 

  • - to send to the Lessor’s Insurance Adviser:

 

AON Conseil & Courtage

45 avenue Kléber

92697 LEVALLOIS PERRET CEDEX

 

One copy or a certified true copy of the policy or policies and of the protocols
as they are issued,

 

  • to send to the LESSOR a certificate issued by the said insurance company
specifying the risks and responsibilities covered as well as the amounts
guaranteed,

 

  • to reply to any request for information or for additional documents sent by
the LESSOR’s broker.

 

It being hereby noted that the LESSOR shall not make any payment for the
constructed building or for construction work before the obtaining of the cover
notes.

 

These “construction” insurance premiums subscribed by the Delegated Project
Owner shall be paid directly by the Lessor to the insurer, within the framework
of the investment.

 

22 – GUARANTEES

 

A) - DEPOSIT OF GUARANTEES

 

The Lessee grants to the Lessor, as of this day, which fact is accepted by the
above-named representatives, and without engaging the liability of the
undersigned Notary, a guarantee deposit in the amount of TWO MILLION EUROS
(2,000,000.00 €), which was submitted on this day in the form of a check, as
acknowledged by the Lessor, which issues good and valid receipt therefor,
subject, however, to the collection thereof.

 

Consequently, it is expressly agreed by and between the parties that:

 

  • no payment by the LESSOR shall be made prior to collection of the
above-cited guarantee deposit check;

 

- Page No. 39 -



--------------------------------------------------------------------------------

  • non-collection of the guarantee deposit check within a period of TEN (10)
days counting from this date shall entail rescission of the lease contract, if
the LESSOR so wishes.

 

The Lessor shall open a special account in its books, in the name of the Lessee,
corresponding to the above-mentioned deposit which was granted and accepted, and
is intended to track the relations between the Lessor and the Lessee on the
occasion of the depositing of this guarantee.

 

Starting from the collection thereof, this guarantee deposit, which is not
subject to amortization, with a maximum term of 10 years counting from the entry
into rental under the lease contract, shall be paid off quarterly, at the end of
the period, based on the simple MMR.

 

MMR = MONEY MARKET AVERAGE MONTHLY RATE.

(monthly average of weighted average rates in euros TEMPE or EONIA).

 

The MMR adopted for computing said interest shall be the arithmetic average of
the three MMRs published for the months M-3 to M-1, M being the month that
interest is payable.

 

The guarantee deposit shall be repaid to the Lessee upon proof of the submission
to the Lessor of the security deposit, with a sworn translation into French,
from LYDALL Inc., in the amount of TWO MILLION EUROS (2,000,000.00 €), for a
period of ten (10) years counting from the effective date of the lease contract,
to which the prior period concerning the duration of the construction of the
building should be added.

 

This security will be accompanied by the production of the customary
certificate.

 

Failing this, this guarantee deposit shall be held by the Lessor from the date
of execution of the contract for a period of 10 years counting from the entry
into rental of the lease contract.

 

In case of rescission of the lease contract by the Lessee or in case of the
premature exercise of the purchase option, the guarantee deposit shall be
returned to the Lessee either on the day of rescission or the day of the sale,
after execution of the contract, provided that all sums owed by the Lessee to
the Lessor under the lease contract to date have been paid in full. Failing
this, the Lessor may retain the portion of this guarantee deposit corresponding
to the sums owed to it, until they are paid.

 

Since the credit resulting from this guarantee is pledged to assuring payment of
the pre-rentals, rent and any sum owed to the Lessor under this lease
transaction, the full repayment of this guarantee deposit shall be subordinate
to the payment of said pre-rentals, rent and any sum that might be owed to the
Lessor. Failing this, the Lessor may retain the portion of the guarantee deposit
covering the sums owed to it, up until payment thereof.

 

In case of rescission of the lease by the Lessor, the guarantee deposit shall be
deducted from the amount of the rescission indemnity owed by the Lessee and any
balance remaining from this deposit shall be returned to the Lessee immediately.

 

PLEDGE OF GUARANTEE DEPOSIT GRANTED BY THE LESSEE

 

In guarantee of all sums that may be owed by the Lessor to the Lessee under the
lease contract, in terms of any principal, interest, expenses and incidentals
whatsoever, and in guarantee of the performance of all obligations undertaken
for any reason whatsoever by the Lessee with regard to the Lessor, the Lessee
delegates to the Lessor, as a pledge and without substitution, during the term
of the guarantee deposit as provided below, the credit that it holds under such
guarantee deposit of

 

- Page No. 40 -



--------------------------------------------------------------------------------

TWO MILLION EUROS (€ 2,000,000.00), granted above, or any remaining balance
after deduction of what is expressed below.

 

For this purpose, the Lessee gives preference to the Lessor over itself and
subrogates itself to said Lessor, up to the appropriate amount, in terms of all
its rights, stock and privileges.

 

The Lessee declares that the delegated credit guaranteeing all sums owed to the
Lessor is not the subject of any opposition likely to prevent the effect of the
present delegation.

 

The Lessee declares that, to date, it has not granted any delegation, transfer
or other pledge of all or part of the sums to come from the credit assigned as a
guarantee in favor of the Lessor.

 

The Lessee agrees not to create any delegation or any other pledge affecting
said credit other than those resulting herefrom nor to cause any assignment of
the credit assigned as a guarantee under the terms of these presents.

 

In case of complete or partial non-payment of the sums owed to it by the Lessee
hereunder, the Lessor shall be authorized, by reason of the present delegation,
to directly withdraw the sums owed to it from the amount of the credit that was
expressly delegated to it.

 

B) - PROOF OF PAYMENT OF THE AUTHORIZED CAPITAL OF SAS LYDALL THERMIQUE
ACOUSTIQUE

 

It is hereby reiterated that the LESSOR has given its approval to the LESSEE for
the real property lease financing of the present transaction, in consideration
of the identity of the LESSEE, the subscription of its affiliates and the
payment in full of its authorized capital, set at TEN MILLION EUROS
(10,000,000.00 €), said payment being an essential and decisive condition of the
present act, without which it would not have taken place.

 

Consequently, it is expressly agreed by and between the parties that the LESSEE
will have to prove to the LESSOR, no later than SEPTEMBER 1, 2004, that the
authorized capital of the company has been paid in full.

 

Absent this proof within the above-mentioned period, the present contract may be
cancelled, if the LESSOR so wishes, under the conditions of Article L of Title
I, “Cancellation at the Lessor’s Request”.

 

23 – MANAGEMENT MANDATE

 

Mr.                    , above-named, in the position of representative of the
company CMCIC LEASE, hereby grants powers to the company NATIOCREDIMURS, for the
entire term of the present lease contract, for purposes of carrying out all
day-to-day management and administrative transactions related to said lease, in
particular:

 

  • to collect any and all sums as pre-rentals, ordinary or extraordinary
expenses, cancellation or rescission indemnities, sales price, contributions and
taxes;

 

  • to distribute the proceeds of its management between NATIOCREDIMURS and
CMCIC LEASE, which it represents, in proportion to their participation in the
present transaction.

 

Mr. CHALOT, representative of the company NATIOCREDIMURS, expressly accepts the
mandate thus conferred.

 

- Page No. 41 -



--------------------------------------------------------------------------------

The Lessee takes formal note of the above conventions and agrees:

 

  • to pay to NATIOCREDIMURS all sums that it may be called on to pay to the
Lessor for pre-rentals, VAT on pre-rentals and expenses, all in conformity with
the provisions of the present lease,

 

  • to inform NATIOCREDIMURS of all requests for the exercise of options,
whether or not premature, or for cancellation of the present lease, and to
notify it of any assignment or contribution to a company of the right to the
present lease.

 

It is, however, specified:

 

  • that the rent and VAT on rent shall be managed by each of the companies,
NATIOCREDIMURS and CMCIC LEASE, each for their own share,

 

  • that the prior approval of the principal will have to be obtained for any
decision exceeding the framework of day-to-day management (rescission, premature
exercise of option, assignment, expropriation of the real estate, losses, court
actions, etc.).

 

TITLE IV

VARIOUS PROVISIONS

 

DECLARATIONS

 

The Lessor and the Lessee declare the following:

 

  • They are French companies with their headquarters in France.

 

  • They are not subject to any nullification or dissolution proceedings.

 

  • They are not and have never been in court-ordered reorganization or
liquidation.

 

  • And they have never received any notification regarding expropriation of the
real estate hereunder.

 

DECLARATIVE OBLIGATIONS

 

The Lessor agrees to comply with the obligations provided for in Decree No.
95-617 of May 6, 1995, taken in implementation of Article 57 of Law No. 95-115
of February 4, 1995, on Guidelines for the Improvement and Development of the
Territory.

 

To this end, the Lessor shall issue the following documents to the Lessee as of
the effective date of the lease contract:

 

  • a summary of the general conditions,

 

  • a table showing, for each rent, the share in the latter taken into
consideration for setting any transfer price for the real estate at the end of
the contract.

 

Moreover, the parties reiterate:

 

•      that the amount of the investment is SIX MILLION THREE HUNDRED EIGHTY
THOUSAND EUROS, NET OF TAXES

   6,380,000.00
Net of Taxes €
 

Or, ALL TAXES INCLUDED, the sum of SEVEN MILLION SIX HUNDRED THIRTY THOUSAND
FOUR HUNDRED EIGHTY EUROS

   7,630,480.00
All Taxes Included €
 

•      that the sales price, in case of realization of the promise at the end of
the contract, is ONE EURO

   1.00 €

•      and that the value of the land is FOUR HUNDRED NINETY-SIX THOUSAND NINE
HUNDRED THIRTY EUROS AND FORTY CENTS, NET OF TAXES

   496,930.40
Net of Taxes €
 

 

- Page No. 42 -



--------------------------------------------------------------------------------

DOMICILE

 

For the performance and the consequences hereof, the parties elect domicile at
their respective headquarters.

 

All acts in performance and others shall be validly announced at this elected
domicile, even in case of transfer of the present lease, and this,
notwithstanding the authorization or intervention of the Lessee therein.

 

JURISDICTION

 

In common accord between the parties, if needed, the jurisdiction is attributed
to the competent Courts of PARIS.

 

EXPENSES

 

All expenses, fees and professional fees herefor and all those that shall be the
follow-up or consequence thereof, as well as the cost of the enforceable copy to
be given to the Lessor, shall be for the account of the Lessee, which accepts
the same.

 

RECORDED, prepared on 55 pages

 

Executed and entered into in the Offices of Atty. GALLOT-LE-GRAND, Notary in
SAINT NAZAIRE, at 50 boulevard de l’Université.

 

On the date indicated above.

 

And, after this document was read out loud, the parties signed it together with
the Notary.

 

The parties approve:

 

  • References:

 

  • Words crossed out and void:

 

  • Numbers crossed out and void:

 

  • Whole lines crossed out and void:

 

  • Lines drawn through blank spaces:

 

- Page No. 43 -